Exhibit 10.1

LEASE

by and between

BMR-ROGERS STREET LLC,

a Delaware limited liability company

and

GENERATION BIO CO.,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.   Lease of Premises      1   2.   Basic Lease Provisions     
2   3.   Term      5   4.   Possession and Commencement Date      5   5.  
Condition of Premises      8   6.   Rentable Area      8   7.   Rent      9   8.
  Rent Adjustments      10   9.   Operating Expenses      10   10.   Taxes on
Tenant’s Property      15   11.   Security Deposit      16   12.   Use      18  
13.   Rules and Regulations, CC&Rs, Parking Facilities and Common Area      21  
14.   Project Control by Landlord      22   15.   Quiet Enjoyment      23   16.
  Utilities and Services      24   17.   Alterations      27   18.   Repairs and
Maintenance      30   19.   Liens      32   20.   Estoppel Certificate      32  
21.   Hazardous Materials      33   22.   Odors and Exhaust      35   23.  
Insurance      37   24.   Damage or Destruction      40   25.   Eminent Domain
     42   26.   Surrender      43   27.   Holding Over      44   28.  
Indemnification and Exculpation      45   29.   Assignment or Subletting      46
  30.   Subordination and Attornment      50   31.   Defaults and Remedies     
51  



 

- i -



--------------------------------------------------------------------------------

32.    Bankruptcy      56   33.    Brokers      57   34.    Definition of
Landlord      57   35.    Limitation of Landlord’s Liability      58   36.   
Joint and Several Obligations      58   37.    Representations      59   38.   
Confidentiality      59   39.    Notices      59   40.    Miscellaneous      60
  41.    Rooftop Installation Area      62   42.    Option to Extend Term     
64   43.    Right of First Offer      66  

 

- ii -



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 2nd day of August, 2018
(the “Execution Date”), by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and GENERATION BIO CO., a Delaware corporation
(“Tenant”).

RECITALS

A. WHEREAS, pursuant to that certain ground lease dated as of March 30, 1999, by
and among MBA-Rogers Street, LLC (“Ground Lessor,” as successor-in-interest to
O&T Realty, LLC, and MBA-Cambridge, LLC (collectively, “Initial Ground
Lessor”)), as landlord, and Rogers Street, LLC, a Delaware limited liability
company (“Initial Ground Lessee”), as tenant; as such ground lease has been
amended by that certain letter agreement dated as of July 29, 1999, between
Initial Ground Lessor and Initial Ground Lessee, and that certain Agreement
Regarding Arbitration and Lease Amendments dated as of December 15, 1999, by and
between Initial Ground Lessor and Initial Ground Lessee; and as such ground
lease has been assigned pursuant to that certain Assignment and Assumption of
Ground Lease dated as of April 4, 2007, by and between Initial Ground Lessee and
Landlord (such ground lease, as so amended and assigned, and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Ground Lease”), Landlord leases certain real property
described on Exhibit A-1 attached hereto (the “Property”) and the improvements
located thereon, including the buildings at 301 Binney Street (the “Building”),
320 Bent Street and 157 Sixth Street in Cambridge, Massachusetts; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located on the first (1st) floor and
the fourth (4th) floor of the Building, pursuant to the terms and conditions of
this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1 Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas, for exclusive use by Tenant (subject to Landlord’s
rights hereunder) in accordance with the Permitted Use (as defined below) and no
other uses. The Property and all landscaping, parking facilities, private drives
and other improvements and appurtenances related thereto, including the Building
and other buildings located on the Property, are hereinafter collectively
referred to as the “Project.” All portions of the Building that are for the
non-exclusive use of the tenants of the Building only, and not the tenants of
the Project generally, such as service corridors, stairways, elevators, public
restrooms and public lobbies (all to the extent located in the Building), are
hereinafter referred to as “Building Common Area.” All portions of the Project
that are for the non-exclusive use of tenants of the Project generally,
including driveways, sidewalks, parking areas and landscaped areas, are
hereinafter referred to as “Project Common Area.” The Building Common Area and
Project Common Area are collectively referred to herein as “Common Area.”

 

- 1 -



--------------------------------------------------------------------------------

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1 This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2 In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square feet. Rentable Area and “Tenant’s Pro Rata Share”
are subject to adjustment as provided in this Lease.

 

Definition or Provision

  

Means the Following
(As of the Execution Date)

Approximate Rentable Area of Fourth Floor Premises

   52,252 square feet

Approximate Rentable Area of First Floor Premises

   19,310 square feet

Approximate Rentable Area of Premises (total)

   71,562 square feet

Approximate Rentable Area of Building

   417,290 square feet

Tenant’s Pro Rata Share of Building

   17.15%

2.3 Monthly and annual installments of Base Rent for the Fourth Floor Premises
(“Fourth Floor Base Rent”) as of the Fourth Floor Rent Commencement Date (as
defined below), subject to adjustment under this Lease:

 

Dates

   Square Feet of
Rentable Area
(Fourth Floor
Premises)    Base Rent per
Square Foot of
Rentable Area      Monthly
Base
Rent      Annual Base
Rent  

Fourth Floor Rent Commencement Date—The day immediately prior to the first (1st)
annual anniversary of the Fourth Floor Rent Commencement Date

   52,252    $ 86.00 annually      $ 374,472.67      $ 4,493,672.00  

 

- 2 -



--------------------------------------------------------------------------------

2.4 Monthly and annual installments of Base Rent for the First Floor Premises
(“First Floor Base Rent”, together with the Fourth Floor Base Rent, “Base Rent”)
as of the First Floor Rent Commencement Date (as defined below), subject to
adjustment under this Lease:

 

Dates

   Square Feet of
Rentable Area
(First Floor
Premises)      Base Rent per
Square Foot of
Rentable Area      Monthly
Base Rent      Annual
Base Rent  

First Floor Rent Commencement Date—The day immediately prior to the first (1st)
annual anniversary of the First Floor Rent Commencement Date

     19,310      $ 83.00 annually      $ 133,560.83      $ 1,602,730  

2.5 Estimated Fourth Floor Term Commencement Date: August 3, 2018.

2.6 Estimated First Floor Term Commencement Date: January 18, 2019.

2.7 Estimated Term Expiration Date: April 30, 2029.

2.8 Security Deposit: $2,051,444, subject to increase in accordance with the
terms hereof.

2.9 Permitted Use: General office, laboratory and vivarium use in conformity
with all federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Building, the Property, the Project,
Landlord or Tenant, including both statutory and common law and hazardous waste
rules and regulations (“Applicable Laws”).

2.10 Address for Rent Payment:

BMR-Rogers Street LLC

Attention Entity 635

P.O. Box 511415

Los Angeles, California 90051-7970

 

- 3 -



--------------------------------------------------------------------------------

2.11 Address for Notices to Landlord:

BMR-Rogers Street LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Legal Department

2.12 Address for Notices to Tenant:

Prior to the Fourth Floor Term Commencement Date:

Generation Bio Co.

215 First Street, Suite 150

Cambridge, MA 02142

Attention: Chief Financial Officer

After the Fourth Floor Term Commencement Date:

Generation Bio Co.

301 Binney Street

Cambridge, MA 02142

Attention: Chief Financial Officer

2.13 Address for Invoices to Tenant:

Prior to the Fourth Floor Term Commencement Date:

Generation Bio Co.

215 First Street, Suite 150

Cambridge MA 02142

Attention: Chief Financial Officer

After the Fourth Floor Term Commencement Date:

Generation Bio Co.

301 Binney Street

Cambridge, MA 02142

Attention: Chief Financial Officer

2.14 The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A

   Premises

Exhibit A-1

   Property

Exhibit A-2

   Lab/Office Zone Plan

Exhibit B

   Work Letter

Exhibit B-1

   Tenant Work Insurance Schedule

Exhibit C

   Acknowledgement of Fourth Floor Term Commencement Date and Term Expiration
Date

 

- 4 -



--------------------------------------------------------------------------------

Exhibit D

   Acknowledgement of First Floor Commencement Date and Term Expiration Date

Exhibit E

   Form of Letter of Credit

Exhibit F

   Rules and Regulations

Exhibit G

   PTDM

Exhibit H

   Tenant’s Personal Property

Exhibit I

   Form of Estoppel Certificate

Exhibit J

   Form of Ground Lease Non-Disturbance and Attornment Agreement

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Fourth Floor Term
Commencement Date (as defined in Article 4) and end on the date (the “Term
Expiration Date”) that is the last day of the one hundred twenty-eighth (128th)
complete calendar month after the Fourth Floor Term Commencement Date, subject
to extension as provided herein.

4. Possession and Commencement Date.

4.1 The “Fourth Floor Term Commencement Date” shall be the date that is two
(2) days after the Execution Date, and delivery of possession of the Fourth
Floor Premises. Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Fourth Floor Term Commencement Date and the Term
Expiration Date within ten (10) days after Tenant takes occupancy of the Fourth
Floor, in the form attached as Exhibit C hereto. Failure to execute and deliver
such acknowledgment, however, shall not affect the Fourth Floor Term
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the Fourth Floor required for the Permitted Use by
Tenant shall not serve to extend the Fourth Floor Term Commencement Date.

4.2 Tenant shall cause the work described in the Work Letter (the “Fourth Floor
Tenant Improvements”) to be constructed in the Fourth Floor Premises pursuant to
the Work Letter attached hereto as Exhibit B (the “Work Letter”) at a cost to
Landlord not to exceed (a) Nine Million Four Hundred Five Thousand Three Hundred
Sixty and 00/100 Dollars ($9,405,360.00) (based upon One Hundred Eighty Dollars
($180.00) per square foot of Rentable Area (as defined below)) (the “Fourth
Floor TI Allowance”) plus (b) Seven Hundred Eighty-Three Thousand Seven Hundred
Eighty and 00/100 Dollars ($783,780.00) (based upon Fifteen and 00/100 Dollars
($15.00) per square foot of Rentable Area) (the “Fourth Floor Base Building
Allowance”). The Fourth Floor TI Allowance may be applied to the costs of
(m) construction, (n) actual out-of-pocket costs incurred in connection with
project review by Landlord, (o) commissioning of mechanical, electrical/ and
plumbing systems by a licensed, qualified commissioning agent hired by Tenant,
and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (p) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (r) costs and expenses for labor, material,
equipment and fixtures. The Fourth Floor Base Building Allowance may be applied
to the same items as the foregoing sentence, except with respect to base
building work, and may also be applied as

 

- 5 -



--------------------------------------------------------------------------------

reimbursement for the cost of the Fourth Floor Tenant Improvements. In no event
shall the Fourth Floor TI Allowance or the Fourth Floor Base Building Allowance
be used for (u) the cost of work that is not authorized by the Approved Plans
(as defined in the Work Letter) or otherwise approved in writing by Landlord,
(v) payments to Tenant or any affiliates of Tenant, (w) the purchase of any
furniture, personal property or other non-building system equipment, (x) costs
arising from any default by Tenant of its obligations under this Lease (y) costs
that are recoverable by Tenant from a third party (e.g., insurers, warrantors,
or tortfeasors) or (z) costs related to the First Floor Tenant Improvements. In
addition, Landlord shall provide an allowance to Tenant to be used solely for
architectural and engineering costs related to the Fourth Floor Premises Tenant
Improvements in an amount not to exceed Six Thousand Two Hundred Seventy and
24/100 Dollars ($6,270.24) (based upon 12/100 Dollars ($0.12) per square foot of
Rentable Area) (the “Fourth Floor A/E Allowance”; together with the Fourth Floor
TI Allowance and the Fourth Floor Base Building Allowance, the “Fourth Floor
Allowance”).

4.3 Tenant shall have until the date that is eighteen (18) months after the
Fourth Floor Term Commencement Date (the “Fourth Floor TI Deadline”), to submit
Fund Requests (as defined in the Work Letter) to Landlord for disbursement of
the unused portion of the Fourth Floor Allowance, after which date Landlord’s
obligation to fund any such costs for which Tenant has not submitted a Fund
Request to Landlord shall expire.

4.4 The “First Floor Term Commencement Date” shall be the date that Landlord
delivers to Tenant vacant possession of the First Floor Premises. Tenant shall
be responsible for physically demising the First Floor Premises, demising the
mechanical, electrical and plumbing systems and installing submeters as part of
the First Floor Tenant Improvements (as defined below). Tenant shall execute and
deliver to Landlord written acknowledgment of the actual First Floor Term
Commencement Date within ten (10) days after Tenant takes occupancy of the First
Floor Premises, in the form attached as Exhibit D hereto. Failure to execute and
deliver such acknowledgment, however, shall not affect the First Floor Term
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the First Floor Premises required for the Permitted
Use by Tenant shall not serve to extend the First Floor Term Commencement Date.
Notwithstanding anything to the contrary set forth herein, in the event the City
of Cambridge fails to issue a building permit to Tenant for the First Floor
Tenant Improvements due to the insufficient size of the retail space in the
adjacent suite in the Building, Landlord agrees to reduce the First Floor
Premises by an amount sufficient to satisfy the City of Cambridge’s retail
requirements for the Building (but in no event shall the First Floor Premises be
decreased by more than 5,214 Rentable Square Feet), and the parties shall
cooperate to execute a Lease amendment removing such area from the First Floor
Premises.

4.5 Tenant shall cause the work described in the Work Letter (the “First Floor
Tenant Improvements”) to be constructed in the First Floor Premises pursuant to
the Work Letter at a cost to Landlord not to exceed One Million Six Hundred
Forty One Thousand Three Hundred Fifty Dollars ($1,641,350.00) (based upon
Eighty-Five Dollars ($85.00) per square foot of Rentable Area (as defined
below)) (the “First Floor TI Allowance”). The First Floor TI Allowance may be
applied to the costs of (m) construction, including demising the Premises and
submetering, (n) actual out-of-pocket costs incurred in connection with project
review by Landlord, (o) commissioning of mechanical, electrical/ and plumbing
systems by a licensed, qualified

 

- 6 -



--------------------------------------------------------------------------------

commissioning agent hired by Tenant, and review of such party’s commissioning
report by a licensed, qualified commissioning agent hired by Landlord, (p) space
planning, architect, engineering and other related services performed by third
parties unaffiliated with Tenant, (q) building permits and other taxes, fees,
charges and levies by Governmental Authorities (as defined below) for permits or
for inspections of the Tenant Improvements, and (r) costs and expenses for
labor, material, equipment and fixtures. In no event shall the First Floor TI
Allowance or the First Floor Base Building Allowance be used for (v) the cost of
work that is not authorized by the Approved Plans (as defined in the Work
Letter) or otherwise approved in writing by Landlord, (w) payments to Tenant or
any affiliates of Tenant, (x) the purchase of any furniture, personal property
or other non-building system equipment, (y) costs arising from any default by
Tenant of its obligations under this Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).
Notwithstanding anything to the contrary set forth herein, Tenant may elect to
use up to forty percent (40%) of the First Floor TI Allowance to fund the Fourth
Floor Tenant Improvements; provided however, that Tenant shall submit separate
Fund Requests for costs related to the Fourth Floor Tenant Improvements so that
such costs are separately accounted for. In addition, Landlord shall provide an
allowance to Tenant to be used solely for architectural and engineering costs
related to the Fourth Floor Tenant Improvements in an amount not to exceed Two
Thousand Three Hundred Seventeen and 20/100 Dollars ($2,317.20) (based upon
12/100 Dollars ($0.12) per square foot of Rentable Area) (the “First Floor A/E
Allowance”; together with the First Floor TI Allowance, the “First Floor
Allowance”).

4.6 Tenant shall have until the date that is twenty-four (24) months after the
First Floor Term Commencement Date (the “First Floor TI Deadline”), to submit
Fund Requests to Landlord for disbursement of the unused portion of the First
Floor Allowance, after which date Landlord’s obligation to fund any such costs
for which Tenant has not submitted a Fund Request to Landlord shall expire.

4.7 In no event shall any unused Fourth Floor Allowance or First Floor Allowance
entitle Tenant to a credit against Rent payable under this Lease. Tenant shall
deliver to Landlord (a) a certificate of occupancy (or its substantial
equivalent) for each of the Fourth Floor Premises and First Floor Premises
suitable for the Permitted Use and (b) a Certificate of Substantial Completion
in the form of the American Institute of Architects document G704, executed by
the project architect and the general contractor, upon completion of each of the
Fourth Floor Premises and First Floor Premises.

4.8 Prior to entering upon the Premises or any portion thereof, Tenant shall
furnish to Landlord evidence satisfactory to Landlord that insurance coverages
required of Tenant under the provisions of Article 23 are in effect, and such
entry shall be subject to all the terms and conditions of this Lease other than
the payment of Base Rent or Tenant’s Adjusted Share of Operating Expenses (as
defined below).

4.9 Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process;
provided that Landlord hereby pre- approves of The Richmond Group for the Tenant
Improvements and/or Tenant’s base building work, and provided further that
Landlord’s approval of any such party proposed by Tenant shall not be
unreasonably withheld, conditioned, or delayed. Landlord may refuse to approve
any

 

- 7 -



--------------------------------------------------------------------------------

architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony or may not have
sufficient experience, in Landlord’s reasonable opinion, to perform work in an
occupied Class “A” laboratory research building and in tenant-occupied lab
areas.

4.10 Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
agree that all Tenant Improvements shall be programmed generally in accordance
with the lab and office zones identified on Exhibit A-2 attached hereto.

5. Condition of Premises. Landlord represents to Tenant that, on the Term
Commencement Date, all base building systems within the Premises (or the
applicable portion thereof), including the HVAC (as hereinafter defined),
electrical, life safety and plumbing systems, shall be in good working order
(provided that the sole remedy for any breach of the foregoing representation
shall be that Landlord shall promptly repair or remedy the violation of the
foregoing representation at its sole cost, provided that Landlord may include
the costs thereof in Operating Expenses to the extent that Landlord is permitted
to do so under Article 9 below, and Tenant shall not be entitled to any monetary
damages for any breach of such representation). Except as set forth in the
immediately foregoing sentence, Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the condition of the Premises, the Building or the Project, or with respect to
the suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business. Subject to the foregoing, and without in any way derogating
from Landlord’s ongoing maintenance, repair and restoration obligations set
forth elsewhere in this Lease, Tenant acknowledges that (a) it is fully familiar
with the condition of the Premises and agrees to take the same in its condition
“as is” as of the Execution Date and (b) Landlord shall have no obligation to
alter, repair or otherwise prepare the Premises for Tenant’s occupancy or to pay
for or construct any improvements to the Premises, except with respect to
payment of the TI Allowance and the Base Building Allowance. Tenant’s taking of
possession of the Premises shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Premises, the Building and
the Project were at such time in good, sanitary and satisfactory condition and
repair.

6. Rentable Area.

6.1 The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect in a manner consistent with Landlord’s determination of
Rentable Area for the remainder of the Building and Project, as the same may be
reasonably adjusted from time to time by Landlord in consultation with
Landlord’s architect only to reflect a physical change to the outer walls, roof
or basement of the Building, a physical change to those areas of the Building
not utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom, or a
physical change to the demising walls of the Premises.

6.2 The Rentable Area of the Building is generally determined by making separate
calculations of Rentable Area applicable to each floor within the Building and
totaling the Rentable Area of all floors within the Building. The Rentable Area
of a floor is computed by measuring to the outside finished surface of the
permanent outer Building walls. The full area calculated as previously set forth
is included as Rentable Area, without deduction for columns and projections or
vertical penetrations, including stairs, elevator shafts, flues, pipe shafts,
vertical ducts and the like, as well as such items’ enclosing walls.

 

- 8 -



--------------------------------------------------------------------------------

6.3 The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

7. Rent.

7.1 Tenant shall pay to Landlord as Fourth Floor Base Rent, commencing on the
date that is eight (8) months after the Fourth Floor Term Commencement Date (the
“Fourth Floor Rent Commencement Date”), the sums set forth in Section 2.3,
subject to the rental adjustments provided in Article 8 hereof. Tenant shall pay
to Landlord as First Floor Base Rent, commencing on the date that is the earlier
of (a) the issuance of a certificate of occupancy (or its equivalent) for the
First Floor Premises, or (b) six (6) months after the First Floor Term
Commencement Date (the “First Floor Rent Commencement Date”), the sums set forth
in Section 2.4, subject to the rental adjustments provided in Article 8 hereof.
Base Rent shall be paid in equal monthly installments as set forth in Sections
2.3 and 2.4, subject to the rental adjustments provided in Article 8 hereof,
each in advance on the first day of each and every calendar month during the
Term.

7.2 In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) commencing on the Fourth Floor Rent Commencement Date and
the First Floor Rent Commencement Date with respect to the Fourth Floor Premises
and the First Floor Premises, respectively, (a) Tenant’s Adjusted Share (as
defined below) of Operating Expenses (as defined below), (b) the Property
Management Fee (as defined below), and (c) any other amounts that Tenant assumes
or agrees to pay under the provisions of this Lease that are owed to Landlord,
including any and all other sums that may become due by reason of any default of
Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after notice
and the lapse of any applicable cure periods.

7.3 Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America to the address set forth in Section 2.8 or
to such other person or at such other place as Landlord may from time designate
in writing. In the event the Term commences or ends on a day other than the
first day of a calendar month, then the Rent for such fraction of a month shall
be prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month.

7.4 Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover rent. Tenant’s
obligation to pay Rent with respect to any period or obligations arising,
existing or pertaining to the period prior to the date of the expiration or
earlier termination of the Term or this Lease shall survive any such expiration
or

 

- 9 -



--------------------------------------------------------------------------------

earlier termination; provided, however, that nothing in this sentence shall in
any way affect Tenant’s obligations with respect to any other period. Subject to
the provisions of this Lease, Tenant shall have the right to injunctive relief
or to seek judgements for direct money damages occasioned by Landlord’s breach
of its Lease covenants beyond notice and applicable cure periods (but may not
set-off any such judgement against Rent or other amount owing hereunder).
Nothing in this Section 7.4 shall limit the exercise of Tenant’s express
remedies on the terms and conditions set forth in Section 16.2 below.

8. Rent Adjustments. Each of the Fourth Floor Base Rent and the First Floor Base
Rent shall be subject to an annual upward adjustment of three percent (3%) of
the then-current applicable Base Rent. The first such adjustment shall become
effective commencing on (a) the first (1st) annual anniversary of the Fourth
Floor Rent Commencement Date with respect to the Fourth Floor Premises, and
(b) the first (1st) anniversary of the First Floor Rent Commencement Date with
respect to the First Floor Premises. Subsequent adjustments shall become
effective on every successive annual anniversary for each of the Fourth Floor
Premises and the First Floor Premises, respectively, for so long as this Lease
continues in effect, including during any extension of the Term.

9. Operating Expenses.

9.1 As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building, the other buildings in the Project and areas serving
the Building and the Project are located)) or assessments in lieu thereof
imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”); taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or arising from Applicable Laws
or interpretations thereof, promulgated by any Governmental Authority in
connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include costs of repairs and replacements to improvements within the Project as
appropriate to maintain the Project as required hereunder; costs of utilities
furnished to the Common Area; sewer fees; cable television; trash collection;
cleaning, including windows; heating, ventilation and air-conditioning (“HVAC”);
maintenance of landscaping and grounds; snow removal; maintenance of drives and
parking areas; maintenance of the roof; security services and devices; building
supplies; maintenance or replacement of equipment utilized for operation and
maintenance of the Project;

 

- 10 -



--------------------------------------------------------------------------------

license, permit and inspection fees; sales, use and excise taxes on goods and
services purchased by Landlord in connection with the operation, maintenance or
repair of the Building or Project systems and equipment; telephone, postage,
stationery supplies and other expenses incurred in connection with the
operation, maintenance or repair of the Project; accounting, legal and other
professional fees and expenses incurred in connection with the Project; costs of
furniture, draperies, carpeting, landscaping supplies, snow removal and other
customary and ordinary items of personal property provided by Landlord for use
in the Common Area or the Project office; capital expenditures but only to the
extent permitted by Section 9.1(c) below; costs of complying with Applicable
Laws (except to the extent such costs are incurred to remedy non-compliance as
of the Execution Date with Applicable Laws); costs to keep the Project in
compliance with, or costs or fees otherwise required under or incurred pursuant
to any Property Operations Documents (as defined below), including condominium
fees; insurance premiums, including premiums for commercial general liability,
property casualty, earthquake, terrorism and environmental coverages; portions
of insured losses paid by Landlord as part of the deductible portion of a loss
pursuant to the terms of insurance policies; service contracts; costs of
services of independent contractors retained to do work of a nature referenced
above; and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers, plow truck drivers,
handymen, and engineering/maintenance/facilities personnel.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses (including attorney fees and court costs) incurred
in connection with (i) negotiations or disputes with tenants of the Property or
other occupants or prospective tenants or other occupants, (ii) the enforcement
of any leases or (iii) the defense of Landlord’s title to, or interest in, the
Building or any part thereof; costs (including permit, license, and inspection
fees) incurred in connection with preparing rental space for a tenant, that
relate to preparation of rental space for a tenant; expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); Landlord’s costs of any services provided to tenants or other
occupants for which Landlord is actually reimbursed by such tenants or other
occupants (other than reimbursement through Operating Expenses) as an additional
charge or rental over and above the basic rent (and escalations thereof) payable
under the lease with such tenant or other occupant; costs in connection with
services that are provided to another tenant or occupant of the Building, but
are not offered to Tenant; capital expenditures, except for those incurred
(i) in replacing obsolete equipment, (ii) for the primary purpose of reducing
Operating Expenses, or (iii) required to comply with changes in Applicable Laws
that take effect after the Execution Date of the Lease, in each case amortized
over the useful life thereof (but in no event more than ten (10) years), as
reasonably determined by Landlord; costs (i.e., interest and penalties) incurred
due to Landlord’s default of this Lease or any other lease, mortgage, or other
agreement, in each case affecting the Building or Property; payments to
subsidiaries or affiliates of Landlord, or to any other party, in each case as a
result of a non-arm’s length transaction, for management or other services for
the Building, or for supplies or other materials for the Building, to the extent
that such payments exceed arm’s length competitive prices in the Cambridge,
Massachusetts market for the services, supplies or materials provided;

 

- 11 -



--------------------------------------------------------------------------------

Landlord’s legal existence and general corporate overhead and general
administrative expenses; legal expenses relating to other tenants; costs of
repairs to the extent reimbursed by payment of insurance proceeds received by
Landlord; advertising and promotional expenditures directly related to
Landlord’s efforts to lease space in the Building; the cost of repairs of other
work occasioned by fire, windstorm or other insured casualty, to the extent
Landlord actually receives proceeds of such insurance for such repairs or other
work; debt service; interest upon loans to Landlord or secured by mortgage or
deed of trust covering the Project or a portion thereof or any other debt of
Landlord (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); rental payments under any ground lease; the cost of
correcting defects in the construction of the Building, Building equipment,
parking lot or other site improvements, but only to the extent such costs are
covered by and actually reimbursed to Landlord under any applicable warranty or
service contract held by Landlord; costs incurred directly and solely as a
result of Landlord’s gross negligence or willful misconduct; salaries of
executive officers of Landlord; depreciation claimed by Landlord for tax
purposes (provided that this exclusion of depreciation is not intended to delete
from Operating Expenses actual costs of repairs and replacements and reasonable
reserves in regard thereto that are provided for in Subsection 9.1(b)); taxes
that are excluded from Operating Expenses by the last sentence of Subsection
9.1(a); costs or expenses incurred in connection with the financing or sale of
the Project or any portion thereof; costs expressly excluded from Operating
Expenses elsewhere in this Lease or that are charged to or paid by Tenant under
other provisions of this Lease; professional fees and disbursements and other
costs and expenses related to the ownership (as opposed to the use, occupancy,
operation, maintenance or repair) of the Project; political and charitable
contributions; and any item that, if included in Operating Expenses, would
involve a double collection for such item by Landlord. To the extent that Tenant
uses more than Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant
shall pay Landlord for such excess in addition to Tenant’s obligation to pay
Tenant’s Pro Rata Share of Operating Expenses (such excess, together with
Tenant’s Pro Rata Share, “Tenant’s Adjusted Share”).

9.2 Tenant shall pay to Landlord on the first day of each calendar month of the
Term from and after the Fourth Floor Rent Commencement Date and the First Floor
Rent Commencement Date (as applicable), as Additional Rent, (a) the Property
Management Fee (as defined below) and (b) Landlord’s estimate of Tenant’s
Adjusted Share of Operating Expenses with respect to the Building and the
Project, as applicable, for such month.

(x) The “Property Management Fee” shall equal three percent (3%) of the Base
Rent due from Tenant. Tenant shall pay the Property Management Fee in accordance
with Section 9.2 with respect to the entire Term commencing on the Fourth Floor
Rent Commencement Date and the First Floor Rent Commencement Date (as
applicable), including any extensions thereof or any holdover periods,
regardless of whether Tenant is obligated to pay Base Rent, Operating Expenses
or any other Rent with respect to any such period or portion thereof.

(a) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord not to exceed one
hundred eighty (180) days), Landlord shall furnish to Tenant a statement showing
in reasonable detail the actual Operating Expenses, Tenant’s Adjusted Share of
Operating Expenses, and the cost of providing utilities to the Premises for the
previous calendar year (“Landlord’s Statement”). Any additional sum due from
Tenant to Landlord shall be due and payable within thirty (30) days after
receipt of

 

- 12 -



--------------------------------------------------------------------------------

an invoice therefor. If the amounts paid by Tenant pursuant to this Section
exceed Tenant’s Adjusted Share of Operating Expenses for the previous calendar
year, then Landlord shall credit the difference against the Rent next due and
owing from Tenant; provided that, if the Lease term has expired, Landlord shall
accompany Landlord’s Statement with payment for the amount of such difference.

(b) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3 Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project). Since
the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s) and other Operating Expenses to the Project
as a whole. Landlord reserves the right in its sole discretion to allocate any
such costs applicable to any particular building within the Project to such
building, and other such costs applicable to the Project to each building in the
Project (including the Building), with the tenants in each building being
responsible for paying their respective proportionate shares of their buildings
to the extent required under their leases. Landlord shall allocate such costs to
the buildings (including the Building) in a reasonable, non-discriminatory
manner, and such allocation shall be binding on Tenant.

9.4 Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within thirty (30) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor; provided that Tenant shall in all events pay
the amount specified in Landlord’s annual statement, pending the results of the
Independent Review and determination of the Accountant(s), as applicable and as
each such term is defined below. If, during such thirty (30)-day period, Tenant
reasonably and in good faith questions or contests the correctness of Landlord’s
statement of Tenant’s Adjusted Share of Operating Expenses, Landlord shall
provide Tenant with reasonable access to Landlord’s books and records to the
extent relevant to determination of Operating Expenses, and such information as
Landlord reasonably determines to be responsive to Tenant’s written inquiries.
In the event that, after Tenant’s review of such information, Landlord and
Tenant cannot agree upon the amount of Tenant’s Adjusted Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm hired by Tenant on an hourly basis and not on a contingent-fee
basis (at Tenant’s sole cost and expense) and approved by Landlord (which
approval Landlord shall not unreasonably withhold or delay) audit and review
such of Landlord’s

 

- 13 -



--------------------------------------------------------------------------------

books and records for the year in question as directly relate to the
determination of Operating Expenses for such year (the “Independent Review”),
but not books and records of entities other than Landlord. Landlord shall make
such books and records available at the location where Landlord maintains them
in the ordinary course of its business. Landlord need not provide copies of any
books or records. Tenant shall commence the Independent Review within thirty
(30) days after the date Landlord has given Tenant access to Landlord’s books
and records for the Independent Review. Tenant shall complete the Independent
Review and notify Landlord in writing of Tenant’s specific objections to
Landlord’s calculation of Operating Expenses (including Tenant’s accounting
firm’s written statement of the basis, nature and amount of each proposed
adjustment) no later than sixty (60) days after Landlord has first given Tenant
access to Landlord’s books and records for the Independent Review. Landlord
shall review the results of any such Independent Review. The parties shall
endeavor to agree promptly and reasonably upon Operating Expenses taking into
account the results of such Independent Review. If, as of the date that is sixty
(60) days after Tenant has submitted the Independent Review to Landlord, the
parties have not agreed on the appropriate adjustments to Operating Expenses,
then the parties shall engage a mutually agreeable independent third party
accountant with at least ten (10) years’ experience in commercial real estate
accounting in the Cambridge, Massachusetts area (the “Accountant”). If the
parties cannot agree on the Accountant, each shall within ten (10) days after
such impasse appoint an Accountant (different from the accountant and accounting
firm that conducted the Independent Review) and, within ten (10) days after the
appointment of both such Accountants, those two Accountants shall select a third
(which cannot be the accountant and accounting firm that conducted the
Independent Review). If either party fails to timely appoint an Accountant, then
the Accountant the other party appoints shall be the sole Accountant. Within ten
(10) days after appointment of the Accountant(s), Landlord and Tenant shall each
simultaneously give the Accountants (with a copy to the other party) its
determination of Operating Expenses, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Accountants shall by majority vote select either Landlord’s or
Tenant’s determination of Operating Expenses. The Accountants may not select or
designate any other determination of Operating Expenses. The determination of
the Accountant(s) shall bind the parties. If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results. If the
parties agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results. If the Independent Review reveals or
the Accountant(s) determine that the Operating Expenses billed to Tenant by
Landlord and paid by Tenant to Landlord for the applicable calendar year in
question exceeded by more than ten percent (10%) what Tenant should have been
billed during such calendar year, then Landlord shall pay the reasonable cost of
the Independent Review. In all other cases Tenant shall pay the cost of the
Independent Review and the Accountant(s).

9.5 Tenant shall not be responsible for Operating Expenses with respect to any
time period prior to the date which is eight (8) months after the Term
Commencement Date; Tenant’s responsibility for Tenant’s Adjusted Share of
Operating Expenses shall continue to the latest of (a) the date of termination
of the Lease, (b) the date Tenant has fully vacated the Premises and (c) if
termination of the Lease is due to a default by Tenant, the date of rental
commencement of a replacement tenant.

 

- 14 -



--------------------------------------------------------------------------------

9.6 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated based on the actual number of days of such calendar
year which occur prior to the ceasing of such obligation. Expenses such as
taxes, assessments and insurance premiums that are incurred for an extended time
period shall be prorated based upon the time periods to which they apply so that
the amounts attributed to the Premises relate in a reasonable manner to the time
period wherein Tenant has an obligation to share in Operating Expenses.

9.7 Within thirty (30) days after the end of each calendar year quarter (i.e. by
April 30, July 30, October 30 and January 30) in which Tenant believes it is
entitled to reimbursement from Landlord pursuant to the terms of this Lease,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter. Tenant’s failure to send any submittal required by this Section 9.7
shall not be a default of Tenant hereunder nor shall it constitute a waiver of
Tenant’s right to seek reimbursement from Landlord, however, Tenant shall
promptly respond to any written requests from Landlord requesting any such
submittal, and to the extent Tenant is seeking any such reimbursement it shall
provide the information required under this Section 9.7 in connection with any
request for reimbursement.

9.8 In the event that the Building or Project is less than fully occupied during
a calendar year, Tenant acknowledges that Landlord may extrapolate Operating
Expenses that vary depending on the occupancy of the Building or Project, as
applicable, to equal Landlord’s reasonable estimate of what such Operating
Expenses would have been had the Building or Project, as applicable, been
ninety-five percent (95%) occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10. Taxes on Tenant’s Property.

10.1 Tenant shall pay prior to delinquency any and all taxes levied against
(a) personal property and trade fixtures located at the Premises and (b) any
gross or net receipts of or sales by Tenant.

10.2 If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

 

- 15 -



--------------------------------------------------------------------------------

10.3 If any improvements in or alterations to the Premises, made or requested by
Tenant, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord’s building standards (the “Building Standard”) in other
spaces in the Building are assessed, then the real property taxes and
assessments levied against Landlord or the Building, the Property or the Project
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10.2. Any such excess assessed valuation due to improvements in or
alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses. If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

11. Security Deposit.

11.1 Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.8 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the Term and ending upon the expiration or termination of Tenant’s obligations
under this Lease. If Tenant Defaults (as defined below) with respect to any
provision of this Lease, including any provision relating to the payment of
Rent, then Landlord may (but shall not be required to) use, apply or retain all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default, or to compensate Landlord for any other loss or damage that Landlord
may suffer by reason of Tenant’s default. If any portion of the Security Deposit
is so used or applied, then Tenant shall, within ten (10) days following demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a material breach of this Lease. The provisions of this Article shall survive
the expiration or earlier termination of this Lease.

11.2 In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3 Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4 If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5 If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

 

- 16 -



--------------------------------------------------------------------------------

11.6 The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel and not to exceed $3,000) in handling Landlord’s acceptance
of L/C Security or its replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date that is
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) six
(6) months after the then-current Term Expiration Date or (2) the date that is
one year after the then-current expiry date of the L/C Security, (iii) the L/C
Security provides for automatic renewals, Landlord asks the issuer to confirm
the current L/C Security expiry date, and the issuer fails to do so within ten
(10) business days, (iv) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges for Landlord’s transfer of the L/C Security or
(v) the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile). This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.

 

- 17 -



--------------------------------------------------------------------------------

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

12. Use.

12.1 Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2 Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five
(5) days’ written notice from Landlord, discontinue any use of the Premises that
is declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above. Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof, and
shall indemnify, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold harmless (collectively, “Indemnify,”
“Indemnity” or “Indemnification,” as the case may require) Landlord and its
affiliates, employees, agents and contractors; and any lender, mortgagee, ground
lessor or beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”)
harmless from and against any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages, suits or judgments, and all
reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section.

12.3 Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
reasonable rules, orders, regulations and requirements of the insurers of the
Building and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article.

 

- 18 -



--------------------------------------------------------------------------------

12.4 Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5 No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned, or delayed. Tenant shall, upon
termination of this Lease, return to Landlord all keys to offices and restrooms
either furnished to or otherwise procured by Tenant. In the event any key so
furnished to Tenant is lost, Tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such change.

12.6 No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7 No sign, advertisement or notice (“Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent. Signage shall conform to Landlord’s design criteria. For
any Signage, Tenant shall, at Tenant’s own cost and expense, (a) acquire all
permits for such Signage in compliance with Applicable Laws and (b) design,
fabricate, install and maintain such Signage in a first-class condition. Tenant
shall be responsible for reimbursing Landlord for costs incurred by Landlord in
removing any of Tenant’s Signage upon the expiration or earlier termination of
the Lease. Interior signs in the Building lobby and the directory tablet shall
be inscribed, painted or affixed for Tenant by Landlord at Landlord’s sole cost
and expense, and shall be of a size, color and type and be located in a place
acceptable to Landlord. The directory tablet shall be provided exclusively for
the display of the name and location of tenants only. Tenant shall not place
anything on the exterior of the corridor walls or corridor doors other than
Landlord’s standard lettering. Tenant, at Tenant’s sole cost and expense, shall
have Signage rights for the primary entrance to the Premises substantially
consistent with the Signage permitted for comparable Tenants in the Project, as
Landlord reasonably determines. At Landlord’s option, Landlord may install any
Tenant Signage, and Tenant shall pay all costs associated with such installation
within thirty (30) days after demand therefor.

12.8 Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

 

- 19 -



--------------------------------------------------------------------------------

12.9 Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10 Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment. Notwithstanding anything in this Lease to the
contrary, Tenant may not install any security systems (including cameras)
outside the Premises or that record sounds or images outside the Premises
without Landlord’s prior written consent, which Landlord may withhold in its
sole and absolute discretion.

12.11 Notwithstanding any other provision herein to the contrary, from and after
the Term Commencement Date, Tenant shall be responsible for all liabilities,
costs and expenses arising from or in connection with the compliance of the
Premises with the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,
and any state and local accessibility laws, codes, ordinances and rules
(collectively, and together with regulations promulgated pursuant thereto, the
“ADA”) (except to the extent that any such noncompliance of the Premises with
the ADA (as in effect and interpreted as of the Term Commencement Date) existed
as of the Term Commencement Date), and Tenant shall Indemnify the Landlord
Indemnitees from and against Claims arising out of Tenant’s failure to comply
with its obligations relating to the ADA under this Section. Landlord shall be
responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Common Areas with the ADA (which costs may
be included in Operating Expenses to the extent permitted in Article 9 except to
the extent that any such noncompliance of the Common Areas with the ADA (as in
effect and interpreted as of the Term Commencement Date) existed as of the Term
Commencement Date). This Section (as well as any other provisions of this Lease
dealing with Indemnification of the Landlord Indemnitees by Tenant) shall be
deemed to be modified in each case by the insertion in the appropriate place of
the following: “except as otherwise provided in Mass. G.L. Ter. Ed., C. 186,
Section 15.” For the avoidance of doubt, “Lenders” shall also include historic
tax credit investors and new market tax credit investors. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.

12.12 Tenant shall maintain temperature and humidity in the Premises in
accordance with ASHRAE standards at all times.

12.13 Tenant shall establish and maintain a chemical safety program administered
by a licensed, qualified individual in accordance with the requirements of the
Massachusetts Water Resources Authority (“MWRA”) and any other applicable
Governmental Authority. Tenant shall be solely responsible for all costs
incurred in connection with such chemical safety program, and Tenant shall
provide Landlord with such documentation as Landlord may reasonably require
evidencing Tenant’s compliance with the requirements of (a) the MWRA and any
other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section. Tenant shall be required to obtain and maintain
during the Term (m) any permit required by the MWRA

 

- 20 -



--------------------------------------------------------------------------------

(“MWRA Permit”) and (n) a wastewater treatment operator license from the
Commonwealth of Massachusetts with respect to Tenant’s Acid Neutralization Tank
(as defined below) in the Building. Tenant shall not introduce anything into the
Acid Neutralization Tank (x) in violation of the terms of the MWRA Permit,
(y) in violation of Applicable Laws or (z) that would interfere with the proper
functioning of the Acid Neutralization Tank. Landlord agrees to reasonably
cooperate with Tenant in order for Tenant to obtain the MWRA Permit and the
wastewater treatment operator license, without any obligation for Landlord to
incur any costs in connection therewith. Tenant shall reimburse Landlord within
ten (10) business days after demand for any costs incurred by Landlord pursuant
to this Section.

13. Rules and Regulations, CC&Rs, Parking Facilities and Common Area.

13.1 Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter reasonably promulgated by Landlord in its
sole and absolute discretion (the “Rules and Regulations”). Tenant shall ensure
that its contractors, subcontractors, employees, subtenants and invitees
faithfully observe and comply with the Rules and Regulations. Landlord shall not
be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.

13.2 This Lease is subject to any recorded covenants, conditions or restrictions
on the Project or Property (including the Parking and Transportation Demand
Management Plan Ordinance- Final Amendment Decision, issued on May 24, 2002, by
the City of Cambridge (as the same may be amended from time to time, the “PTDM”)
, as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time (the “CC&Rs”) and Tenant shall, at its sole cost and
expense, comply with and cause the Project to comply with the CC&Rs and the
documents listed on Exhibit G attached hereto (together with the PTDM, the
“Property Operations Documents”). Tenant acknowledges that Tenant, at its sole
cost and expense, shall comply with the tenant requirements in the PTDM,
including the requirements set forth in the “Alternative Work Programs,” “Public
Transportation Incentives,” “Ridesharing Programs” and “Provisions of Bicycle
and Pedestrian Amenities” sections thereof. Tenant, at its sole cost and
expense, shall also comply with the reporting requirements set forth in the PTDM
at Landlord’s request. Any costs incurred by Landlord in connection with the
PTDM shall constitute an Operating Expense.

13.3 The Charles River Transportation Management Association (of which Landlord
or an affiliate of Landlord is currently a member) provides certain programs to
help improve transportation in the Cambridge area. Their website is
www.charlesrivertma.org.

13.4 Tenant shall have a non-exclusive, irrevocable license to use
(a) forty-seven (47) parking spaces with respect to the Fourth Floor Premises,
and (b) eighteen (18) parking spaces with respect to the First Floor Premises,
in the facilities serving the Building and the Project in common on an
unreserved basis with other tenants of the Building and the Project during the
Term at a cost of Three Hundred Forty and 00/100 Dollars ($340.00) per parking
space per month

 

- 21 -



--------------------------------------------------------------------------------

(subject to market rate adjustment by Landlord from time to time throughout the
Term), which Tenant shall pay commencing on the respective Rent Commencement
Date simultaneously with payments of Base Rent as Additional Rent. Tenant, at
any time and from time to time during the Term, may elect to waive its right to
use some or all or its parking spaces upon written notice to Landlord. If Tenant
so elects, then it shall forfeit for the then-remainder of the Term (including
any extension thereof) any and all rights to such waived parking spaces, and no
amounts shall be due with respect to such waived parking spaces thereafter.
Tenant shall have the right to rent additional parking spaces on a monthly
basis, subject to availability.

13.5 Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities, and Landlord hereby agrees that Tenant shall not be deemed to be
overburdening the parking facilities if Tenant is using the number of spaces (or
fewer) then allocated to Tenant and Tenant is otherwise complying with any rules
and regulations concerning the parking facilities. Landlord reserves the right
to determine that parking facilities are becoming overcrowded and to limit
Tenant’s use thereof. Upon such determination, Landlord may reasonably allocate
parking spaces among Tenant and other tenants of the Building or the Project;
provided, however, that Landlord shall not be permitted to reduce the number of
parking spaces to which Tenant is then entitled to use under this Lease. Nothing
in this Section, however, is intended to create an affirmative duty on
Landlord’s part to monitor parking.

13.6 Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have the non-exclusive
right to access the freight loading dock and the freight elevator twenty-four
(24) hours per day, seven (7) days per week, at no additional cost. Landlord
shall not be responsible for any coordination of the use of the freight elevator
or the loading dock by tenants at the Building. Landlord shall provide a
dumpster and/or trash compactor at the loading dock for Tenant’s use for the
disposal of non-Hazardous Materials, and Tenant shall pay Tenant’s Adjusted
Share of the cost of said dumpster and/or trash compactor. Tenant shall be
solely responsible for the disposal of any Hazardous Materials in accordance
with Applicable Laws

14. Project Control by Landlord.

14.1 Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and the other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises. Tenant acknowledges that Landlord specifically reserves
the right to allow

 

- 22 -



--------------------------------------------------------------------------------

the exclusive use of corridors and restroom facilities located on specific
floors to one or more tenants occupying such floors; provided, however, that
Tenant shall not be deprived of the use of the corridors reasonably required to
serve the Premises or of restroom facilities serving the floor upon which the
Premises are located.

14.2 Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3 Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4 Landlord may, at any and all reasonable times during non-business hours (or
during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (u) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (v) supply any service Landlord is
required to provide hereunder, (w) alter, improve or repair any portion of the
Building other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time. In connection with any such
alteration, improvement or repair as described in Subsection 14.4(w), Landlord
may erect in the Premises or elsewhere in the Project scaffolding and other
structures reasonably required for the alteration, improvement or repair work to
be performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

15. Quiet Enjoyment. Landlord covenants that Tenant, so long as no Default (as
hereinafter defined) has occurred and is continuing under this Lease, may
peacefully and quietly have, hold and enjoy the Premises, free from any claim by
Landlord or persons claiming under Landlord, but subject to all of the terms and
provisions hereof, provisions of Applicable Laws and rights of record to which
this Lease is or may become subordinate. This covenant is in lieu of any other
quiet enjoyment covenant, either express or implied.

 

- 23 -



--------------------------------------------------------------------------------

16. Utilities and Services.

16.1 Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon commencing on the applicable Term Commencement Date. If any
such utility is not separately metered or sub-metered to Tenant, Tenant shall
pay Tenant’s Adjusted Share of all charges of such utility jointly metered with
other premises as part of Tenant’s Adjusted Share of Operating Expenses or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Landlord’s Statement to reflect the actual cost of providing
utilities to the Premises. To the extent that Tenant uses more than Tenant’s Pro
Rata Share of any utilities, then Tenant shall pay Landlord for Tenant’s
Adjusted Share of such utilities to reflect such excess. In the event that the
Building or Project is less than fully occupied during a calendar year, Tenant
acknowledges that Landlord may extrapolate utility usage that varies depending
on the occupancy of the Building or Project (as applicable) to equal Landlord’s
reasonable estimate of what such utility usage would have been had the Building
or Project, as applicable, been ninety-five percent (95%) occupied during such
calendar year; provided, however, that Landlord shall not recover more than one
hundred percent (100%) of the cost of such utilities. Tenant shall not be liable
for the cost of utilities supplied to the Premises attributable to the time
period prior to the Term Commencement Date; provided, however, that, if Landlord
shall permit Tenant possession of the Premises prior to the Term Commencement
Date and Tenant uses the Premises for any purpose other than placement of
personal property as set forth in Section 4.3, then Tenant shall be responsible
for the cost of utilities supplied to the Premises from such earlier date of
possession.

16.2 Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures to grant consent or delays in granting consent by any Lender whose
consent is required under any applicable Loan Document failures by third parties
to deliver gas, oil or another suitable fuel supply, or inability of the party
claiming Force Majeure, by exercise of reasonable diligence, to obtain gas, oil
or another suitable fuel; or other causes beyond the reasonable control of the
party claiming that Force Majeure has occurred (collectively, “Force Majeure”);
or, to the extent permitted by Applicable Laws, Landlord’s negligence. In the
event of such failure, Tenant shall not be entitled to termination of this Lease
or any abatement or reduction of Rent, nor shall Tenant be relieved from the
operation of any covenant or agreement of this Lease. “Severe Weather
Conditions” means weather conditions that are materially worse than those that
reasonably would be anticipated for the Property at the applicable time based on
historic meteorological records. Notwithstanding anything to the contrary in
this Lease, if, for more than five (5) consecutive business days following
written notice to Landlord and as a direct result of Landlord’s gross negligence
or willful misconduct (and except to the extent that such failure is caused in
whole or in part by the action or inaction of a Tenant Party (as defined
below)), the provision of HVAC or

 

- 24 -



--------------------------------------------------------------------------------

other utilities to all or a material portion of the Premises that Landlord must
provide pursuant to this Lease is interrupted (a “Material Services Failure”),
then Tenant’s Base Rent and Tenant’s Adjusted Share of Operating Expenses (or,
to the extent that less than all of the Premises are affected, a proportionate
amount (based on the Rentable Area of the Premises that is rendered unusable) of
Base Rent and Tenant’s Adjusted Share of Operating Expenses) shall thereafter be
abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated. During any Material Services Failure, Tenant will cooperate with
Landlord to arrange for the provision of any interrupted utility services on an
interim basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord the necessary access to the
Premises to remedy such Material Service Failure. In the event of any
interruption of HVAC or other utilities that Landlord must provide pursuant to
this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises, including related to Section 16.8.

16.3 Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.4 Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services. Notwithstanding
anything to the contrary set forth herein, Tenant shall have the right to use
Air Handling Unit 4-1, Air Handling Unit 4-2, and Air Handling Unit 4-5, each
exclusively serving the Premises, and Tenant shall not exceed the capacity of
the aforementioned air handling units.

16.5 If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

 

- 25 -



--------------------------------------------------------------------------------

16.6 Landlord shall provide water in the Common Area for lavatory and
landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Area for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term. If Landlord installs a
Tenant Water Meter, Tenant shall pay for water consumed by Tenant, as shown on
such meter, as and when bills are rendered. If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant. Any
such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

16.7 Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord reasonably
deems necessary or desirable, due to accident, emergency or the need to make
repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and, except as provided in Section 16.2,
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or utility service
when prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence. Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

16.8 For the Premises, Landlord shall (a) maintain and operate the HVAC systems
(not including supplemental units installed by Tenant) used for the Permitted
Use only (“Base HVAC”) and (b) furnish HVAC as reasonably required (except as
this Lease otherwise provides or as to any special requirements that arise from
Tenant’s particular use of the Premises) for reasonably comfortable occupancy of
the Premises twenty-four (24) hours a day, every day during the Term, subject to
casualty, eminent domain or as otherwise specified in this Article.
Notwithstanding anything to the contrary in this Section, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services except as provided in Section 16.2.

16.9 For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) any invoices
or statements for such utilities within thirty (30) days after Tenant’s receipt
thereof, (b) within thirty (30) days after Landlord’s request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty
(30) days after each calendar year during the Term, authorization to allow
Landlord to access Tenant’s usage information necessary for Landlord to complete
an ENERGY STAR® Statement of Performance (or similar comprehensive utility usage
report (e.g., related to Labs 21), if requested by Landlord) and any other
information in Tenant’s possession reasonably requested by Landlord for the
immediately preceding year; and Tenant shall comply with any other energy usage
or consumption requirements required by Applicable Laws. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at

 

- 26 -



--------------------------------------------------------------------------------

least sixty (60) months, or such other period of time as may be requested by
Landlord. Tenant acknowledges that any utility information for the Premises, the
Building and the Project may be shared with third parties, including Landlord’s
consultants and Governmental Authorities. In the event that Tenant fails to
comply with this Section, Tenant hereby authorizes Landlord to collect utility
usage information directly from the applicable utility providers, and Tenant
shall pay Landlord a fee of Five Hundred Dollars ($500) per month to collect
such utility usage information. In addition to the foregoing, Tenant shall
comply with all Applicable Laws related to the disclosure and tracking of energy
consumption at the Premises. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

16.10 Tenant, at its sole cost and expense, and subject to the terms and
provisions of Article 17 of this Lease, may install a separate acid
neutralization tank (the “Acid Neutralization Tank”) in the portion of the
Premises located on the first floor of the Building, as shown on Exhibit A. In
connection with the installation of the Acid Neutralization Tank, Tenant may
connect to the Building’s common laboratory waste sanitary sewer connection and
to the municipal sewer line in the street adjacent to the Building. Tenant, at
its sole cost and expense, shall be responsible for obtaining, and complying
with at all times, the MWRA Permit and any other permits and approvals from
Governmental Authorities necessary to install, use or operate the Acid
Neutralization Tank, and Tenant may not operate the Acid Neutralization Tank
without first having provided to Landlord, for Landlord’s approval, copies of
all such permits and approvals. Tenant shall be responsible for all costs,
charges and expenses in connection with or arising out of the operation, use,
maintenance, repair or refurbishment of the Acid Neutralization Tank, including
all clean-up costs relating to the Acid Neutralization Tank. Tenant shall
Indemnify the Landlord Indemnitees from and against any and all Claims,
including (a) diminution in value of the Project or any portion thereof,
(b) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Project, (c) damages arising from any adverse impact on
marketing of space in the Project or any portion thereof and (d) sums paid in
settlement of Claims that arise during or after the Term as a result of Tenant’s
improper use of the Acid Neutralization Tank. This Indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remediation, removal or restoration required by any
Governmental Authority arising from Tenant’s use of the Acid Neutralization
Tank.

16.11 Subject to each and every term and provision of this Lease (including
reasonable closures for repairs or maintenance pursuant to the terms of this
Lease), and subject to reasonable closures as the result of casualty,
condemnation, emergencies or other circumstances beyond Landlord’s control,
Tenant shall have the right to access the Premises twenty-four (24) hours per
day, seven (7) days per week.

17. Alterations.

17.1 Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation
or other work (whether major or minor) of any kind in, at or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval may be subject to the consent of one or more Lenders, if required under
any applicable Loan Document, but which approval Landlord shall not otherwise
unreasonably withhold; provided, however, that, in the event any proposed
Alteration affects (a) any structural portions of the Building, including
exterior walls, the roof, the foundation or slab, foundation or

 

- 27 -



--------------------------------------------------------------------------------

slab systems (including barriers and subslab systems) or the core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, HVAC, electrical, security, life safety and power,
then Landlord may withhold its approval in its sole and absolute discretion.
Tenant shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall be in Landlord’s reasonable discretion. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least thirty (30) days in
advance of the proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record (including connections to the Building’s
structural system, modifications to the Building’s envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request, provided that Tenant shall not commence any such Alterations that
require Landlord’s consent unless and until Tenant has received the written
approval of Landlord and any and all Lenders whose consent is required under any
applicable Loan Document. In no event shall Tenant use or Landlord be required
to approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony or may
not have sufficient experience, in Landlord’s reasonable opinion, to perform
work in an occupied Class “A” laboratory research building and in
tenant-occupied lab areas. Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises that do not require any permits or
more than three (3) total contractors and subcontractors (“Cosmetic
Alterations”) without Landlord’s consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed Eighty-Five Thousand Dollars ($85,000.00)
in any one instance or Three Hundred Fifty Thousand Dollars ($350,000.00)
annually, (z) such Cosmetic Alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to or
adversely affect the Building systems, (iii) affect the exterior of the
Building, or (iv) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project. Tenant shall give Landlord at least fifteen (15) days’
prior written notice of any Cosmetic Alterations. Notwithstanding anything in
this Article 17 to the contrary, the installation of the Acid Neutralization
Tank shall not be deemed a Cosmetic Alteration, irrespective of cost.

17.2 Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3 Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4 Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations (other than Cosmetic Alterations, unless requested in advance by
Landlord), Tenant shall provide Landlord with complete “as built” drawing print
sets and

 

- 28 -



--------------------------------------------------------------------------------

electronic CADD files on disc (or files in such other current format in common
use as Landlord reasonably approves or requires) showing any changes in the
Premises, as well as a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and reasonably approved by Landlord for all
new or affected mechanical, electrical and plumbing systems. Any such “as built”
plans shall show the applicable Alterations as an overlay on the Building
as-built plans; provided that Landlord provides the Building “as built” plans to
Tenant.

17.5 Before commencing any Alteration, Tenant shall (a) give Landlord at least
thirty (30) days’ prior written notice of the proposed commencement of such work
and the names and addresses of the persons supply labor or materials therefor so
that Landlord may enter the Premises to post and keep posted thereon and therein
notices or to take any further action that Landlord may reasonably deem proper
for the protection of Landlord’s interest in the Project and (b) shall, if
required by Landlord, secure, at Tenant’s own cost and expense, a completion and
lien indemnity bond satisfactory to Landlord for such work.

17.6 Tenant shall repair any damage to the Premises arising from Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

17.7 The Premises plus any Alterations; Signage; Tenant Improvements; attached
equipment, decorations, fixtures and trade fixtures; movable laboratory casework
and related appliances; and other additions and improvements attached to or
built into the Premises made by either of the parties (including all floor and
wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;
ductwork; conduits; electrical panels and circuits; attached machinery and
equipment; and built-in furniture and cabinets, in each case, together with all
additions and accessories thereto), shall (unless, prior to such construction or
installation, or in connection with Landlord’s consent thereto, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease. For the avoidance of doubt,
the items listed on Exhibit H attached hereto (which Exhibit H may be updated by
Tenant from and after the Term Commencement Date, subject to Landlord’s
reasonable written consent) constitute Tenant’s property and shall be removed by
Tenant upon the expiration or earlier termination of the Lease.

17.8 Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises in which any Lender
has a security interest or as to which Landlord contributed payment, including
the Tenant Improvements, without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

17.9 If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to

 

- 29 -



--------------------------------------------------------------------------------

Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any actual and reasonable expenses incident to the removal, storage and sale
of such personal property.

17.10 Except with respect to Cosmetic Alterations, Tenant shall pay to Landlord
(upon demand) any out-of-pocket third party costs incurred by Landlord for
professional review of any plans or specifications for Alterations that require
Landlord’s consent. Tenant shall reimburse Landlord for any extra expenses
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
or by reason of delays arising from such work (other than delays to the extent
such delays were caused by Landlord), or by reason of inadequate clean-up.

17.11 Within sixty (60) days after final completion of any Alterations performed
by Tenant with respect to the Premises, Tenant shall submit to Landlord
documentation showing the amounts expended by Tenant with respect to such
Alterations, together with supporting documentation reasonably acceptable to
Landlord.

17.12 Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13 Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

17.14 Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant agree that Landlord shall be permitted to withhold its approval (in its
sole and absolute discretion) of any Alteration that converts (office to lab or
lab to office, as applicable) the office and lab zones identified on Exhibit A-2
attached hereto.

17.15 With respect to any Alterations related to building management systems
(“BMS”), including without limitation, the Tenant Improvements, Tenant shall
integrate tenant BMS for the Premises into the base building management system
and utilize the same system for all of Tenant’s HVAC control requirements. The
base building management system is currently operated by Johnson Controls. No
alternatives or BACnet protocol will be allowed. Tenant’s BMS controls
contractor shall be subject to Landlord’s approval.

18. Repairs and Maintenance.

18.1 Landlord shall repair and maintain the structural and exterior portions and
Common Area of the Building and the Project, including roofing and covering
materials; foundations (excluding any architectural slabs, but including any
structural slabs); exterior walls; plumbing; fire sprinkler systems (if any);
base Building HVAC systems; the HVAC system located within the Premises up to
the first damper or isolation valve that serves the Premises (for purposes of
clarity, the portion of the HVAC system that includes such first damper or
isolation valve and extends into and through the Premises, including any
distribution systems and any supplemental HVAC serving the Premises shall not be
part of the base building HVAC and shall be Tenant’s obligation to maintain and
repair pursuant to Section 18.2 hereof); elevators; and base Building electrical
systems installed or furnished by Landlord. Notwithstanding the foregoing,
Landlord has elected to repair and maintain Air Handling Unit 4-5, which is
located outside the Premises but exclusively serves the Premises (the “Landlord
AHU”).

 

- 30 -



--------------------------------------------------------------------------------

18.2 Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises
(including but not limited to any systems or equipment exclusively serving the
Premises other than the Landlord AHU, but excluding the base Building HVAC
systems up to the first damper or isolation valve that extends into and serves
the Premises) and every part thereof in good condition and repair, damage
thereto from ordinary wear and tear excepted, and shall, within ten (10) days
after receipt of written notice from Landlord, provide to Landlord any
maintenance records that Landlord reasonably requests. Tenant shall, upon the
expiration or sooner termination of the Term, surrender the Premises to Landlord
in as good a condition as existed when received, ordinary wear and tear excepted
(except that, with respect to Alterations, in substantially the same condition
as existed on the date such Alterations are substantially completed by Tenant).
Upon Landlord’s written request, Tenant shall remove all telephone and data
systems, writing and equipment from the Premises and repair any damage to the
Premises caused thereby. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof.

18.3 Throughout the Term of the Lease, Tenant shall, at Tenant’s sole cost and
expense, maintain copies of all service contracts, service, repair and
maintenance records, and inspection reports on all equipment installed by or
maintained by Tenant. Tenant shall, within ten (10) days after receipt of
written notice from Landlord, provide to Landlord any maintenance records,
service or inspection reports that Landlord reasonably requests.

18.4 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Except
as otherwise set forth in Section 31.12 of this Lease, Tenant waives its rights
under Applicable Laws now or hereafter in effect to make repairs at Landlord’s
expense.

18.5 If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

18.6 This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.7 Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, subject to the limitations on inclusion of certain costs
associated with capital expenditures, as set forth in Section 9.1(c).

 

- 31 -



--------------------------------------------------------------------------------

19. Liens.

19.1 Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2 Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the actual costs thereof as Additional Rent. Tenant shall Indemnify the
Landlord Indemnitees from and against any Claims arising from any such liens,
including any administrative, court or other legal proceedings related to such
liens.

19.3 In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project. If requested by Tenant or its lender,
Landlord will agree to deliver a written statement to such lender providing that
this Lease does not grant to Landlord a security interest in Tenant’s personal
property.

20. Estoppel Certificate. Tenant shall, within ten (10) business days after
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, or on any other form reasonably requested by a current or proposed Lender or
encumbrancer or proposed purchaser, (a) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which rental and other charges are paid in advance, if
any, (b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be reasonably requested thereon. Any such
statements may be relied upon by any prospective purchaser or encumbrancer of
all or any portion of the Property. Tenant’s failure

 

- 32 -



--------------------------------------------------------------------------------

to deliver any such statement within the prescribed time shall, at Landlord’s
option, constitute a Default (as defined below) under this Lease, and, in any
event, shall be binding upon Tenant that the Lease is in full force and effect
and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.

21. Hazardous Materials.

21.1 Tenant shall not cause or permit any Hazardous Materials (as defined below)
to be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or any of its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder (other than if such contamination results from (i) migration of
Hazardous Materials from outside the Premises arising from the acts or omissions
of a Tenant Party or coming from property owned or leased by a Tenant Party, or
(ii) to the extent such contamination is caused by Landlord’s gross negligence
or willful misconduct) or (d) contamination of the Project occurs as a result of
Hazardous Materials that are placed on or under or are released into the Project
by a Tenant Party, then Tenant shall Indemnify the Landlord Indemnitees from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Project or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(y) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (z) sums paid in settlement of Claims that arise
before, during or after the Term as a result of such breach or contamination.
This Indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on, under or about the
Project. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Project, any portion thereof or any
adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold or delay; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation.

21.2 Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use. Tenant may operate its
business according to the custom of Tenant’s industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with Applicable Laws. As a material inducement to Landlord to allow Tenant to
use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord (a) a list identifying each type of Hazardous Material to be
present

 

- 33 -



--------------------------------------------------------------------------------

at the Premises that is subject to regulation under any environmental Applicable
Laws in the form of a Tier II form pursuant to Section 312 of the Emergency
Planning and Community Right-to-Know Act of 1986 (or any successor statute) or
any other form reasonably requested by Landlord, (b) a list of any and all
approvals or permits from Governmental Authorities required in connection with
the presence of such Hazardous Material at the Premises and (c) correct and
complete copies of (i) notices of violations of Applicable Laws related to
Hazardous Materials and (ii) plans relating to the installation of any storage
tanks to be installed in, on, under or about the Project (provided that
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion) and closure plans or any other documents required
by any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Project for the closure of any such storage tanks
(collectively, “Hazardous Materials Documents”). Tenant shall deliver to
Landlord updated Hazardous Materials Documents, within fourteen (14) days after
receipt of a written request therefor from Landlord, not more often than once
per year, unless (m) there are any changes to the Hazardous Materials Documents
or (n) Tenant initiates any Alterations or changes its business, in either case
in a way that involves any material increase in the types or amounts of
Hazardous Materials, in which case Tenant shall deliver updated Hazardous
Materials documents (without Landlord having to request them) before or, if not
practicable to do so before, as soon as reasonably practicable after the
occurrence of the events in Subsection 21.2(m) or (n). For each type of
Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
required to provide Landlord with any documents containing information of a
proprietary nature, unless such documents contain a reference to Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord’s review into
Tenant’s Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

21.3 Tenant represents and warrants to Landlord that is not nor has it been, in
connection with the use, disposal or storage of Hazardous Materials, (a) subject
to a material enforcement order issued by any Governmental Authority or
(b) required to take any remedial action.

21.4 At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.

 

- 34 -



--------------------------------------------------------------------------------

21.5 If underground or other storage tanks storing Hazardous Materials installed
or utilized by Tenant are located on the Premises, or are hereafter placed on
the Premises by Tenant (or by any other party, if such storage tanks are
utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.

21.6 Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7 Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials for which Tenant is responsible under
this Lease, Tenant shall be deemed a holdover tenant and subject to the
provisions of Article 27.

21.8 As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9 Notwithstanding anything to the contrary in this Lease, Landlord shall have
sole control over the allocation of fire control areas (as defined in the
Uniform Building Code as adopted by the city or municipality(ies) in which the
Project is located (the “UBC”)) within the Project for the storage of Hazardous
Materials. Tenant shall be allocated (a) one (1) control area within the Fourth
Floor Premises, and (b) one (1) control area within the First Floor Premises,
and the boundaries of each control area shall be at Tenant’s discretion.
Notwithstanding anything to the contrary in this Lease, the quantity of
Hazardous Materials allowed by this Section is specific to Tenant and shall not
run with the Lease in the event of a Transfer (as defined in Article 29). In the
event of a Transfer, if the use of Hazardous Materials by such new tenant (“New
Tenant”) is such that New Tenant utilizes fire control areas in the Project in
excess of the area allocated by Landlord, then New Tenant shall, at its sole
cost and expense and upon Landlord’s written request, establish and maintain a
separate area of the Premises classified by the UBC as an “H” occupancy area for
the use and storage of Hazardous Materials, or take such other action as is
necessary to ensure that its share of the fire control areas of the Building and
the Project is not greater than the area allocated by Landlord. Notwithstanding
anything in this Lease to the contrary, Landlord shall not have and expressly
disclaims any liability related to Tenant’s or other tenants’ use or disposal of
fire control areas, it being acknowledged by Tenant that Tenant and other
tenants are best suited to evaluate the safety and efficacy of its Hazardous
Materials usage and procedures.

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:

 

- 35 -



--------------------------------------------------------------------------------

22.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2 If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in an odor-free manner, and Landlord may require Tenant,
consistent with Landlord’s non-discriminatory requirements for the Building, to
abate and remove all odors in a manner that goes beyond the requirements of
Applicable Laws.

22.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4 Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s approval of the Tenant
Improvements shall not preclude Landlord from requiring additional measures to
eliminate odors, fumes and other adverse impacts of Tenant’s exhaust stream (as
Landlord may reasonably designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord reasonably requires from time to time
under the preceding sentence. Such installations shall constitute Alterations.
Tenant shall have no obligation or liabilities for odors, fumes or exhaust
arising or emanating from portions of the Project that are not the Premises
unless arising from the actions or omissions of Tenant or another Tenant Party.

22.5 If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s reasonable
determination, cause odors, fumes or exhaust. For the purpose of the immediately
foregoing sentence, Landlord’s determination shall be “reasonable” if Landlord
has received a complaint regarding such odors, fumes or exhaust. For example, if
Landlord determines that Tenant’s production of a certain type of product causes
odors, fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.

 

- 36 -



--------------------------------------------------------------------------------

23. Insurance.

23.1 Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2 In addition, Landlord shall carry Commercial General Liability insurance
with combined single limits of not less than One Million Dollars ($1,000,000)
per occurrence/general aggregate and an umbrella policy of not less than Five
Million Dollars ($5,000,000) for bodily injury (including death), or property
damage with respect to the Project, written on an occurrence basis; provided
that such coverage is at least as broad as the primary coverages required
herein.

23.3 Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto on behalf of Tenant or invited by Tenant
(including those owned, hired, rented, leased, borrowed, scheduled or
non-owned). Coverage shall be on a broad-based occurrence form in an amount not
less than $2,000,000 combined single limit per accident for bodily injury and
property damage. Such coverage shall apply to all vehicles and persons, whether
accessing the property with active or passive consent.

 

- 37 -



--------------------------------------------------------------------------------

(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Tenant Improvements, Alterations or other
work performed on the Premises by Tenant (collectively, “Tenant Work”), shall
name Landlord and Landlord’s current and future mortgagees as loss payees as
their interests may appear. Such insurance shall be written on an “all risk” of
physical loss or damage basis including the perils of fire, extended coverage,
electrical injury, mechanical breakdown, windstorm, vandalism, malicious
mischief, sprinkler leakage, back-up of sewers or drains, terrorism and such
other risks Landlord may from time to time designate, for the full replacement
cost value of the covered items with an agreed amount endorsement with no
co-insurance. Business interruption coverage shall have limits sufficient to
cover Tenant’s necessary continuing expenses, including rents due Landlord under
the Lease. The minimum period of indemnity for business interruption coverage
shall be twelve (12) months, plus twelve (12) months’ extended period of
indemnity.

(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

(e) Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises or conducts clinical trials on human subjects at the
Premises.

(f) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations, insurance required in Exhibit B-1 must be in place.

23.4 The insurance required of Tenant by this Article shall be with companies at
all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current edition.
Tenant shall obtain for Landlord from the insurance companies/broker or cause
the insurance companies/broker to furnish certificates of insurance evidencing
all coverages required herein to Landlord. Landlord reserves the right to
require complete, certified copies of all required insurance policies including
any endorsements. No such policy shall be cancelable or subject to reduction of
coverage or other modification or cancellation except after thirty (30) days’
prior written notice to Landlord from Tenant or its insurers (except in the
event of non-payment of premium, in which case ten (10) days’ written notice
shall be given). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, on the date of
expiration of such policies, furnish Landlord with renewal certificates of
insurance or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance and such failure continues for five (5) business days
after written notice to Tenant, Landlord may (but shall not be required to)
procure such insurance on Tenant’s behalf and at its cost to be paid by Tenant
as Additional Rent.

 

- 38 -



--------------------------------------------------------------------------------

Commercial General Liability, Commercial Automobile Liability, Umbrella
Liability and Pollution Legal Liability insurance as required above shall name
Landlord, BioMed Realty LLC, BioMed Realty, L.P., BRE Edison L.P., BRE Edison
LLC, BRE Edison Holdings L.P., BRE Edison Holdings LLC, and BRE Edison Parent
L.P. and their respective officers, employees, agents, general partners,
members, subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional
insureds as respects liability arising from work or operations performed by or
on behalf of Tenant, Tenant’s use or occupancy of Premises, and ownership,
maintenance or use of vehicles by or on behalf of Tenant.

23.5 In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.

23.6 Subject to Section 23.7 below, Tenant assumes the risk of damage to any
fixtures, goods, inventory, merchandise, equipment and leasehold improvements,
and Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom, relative to such damage, all as more particularly set forth
within this Lease. Tenant shall, at Tenant’s sole cost and expense, carry such
insurance as Tenant desires for Tenant’s protection with respect to personal
property of Tenant or business interruption.

23.7 Tenant, on behalf of itself and its insurers, hereby waives any and all
rights of recovery against the Landlord Parties with respect to any loss,
damage, claims, suits or demands, howsoever caused, that are covered, or should
have been covered, by valid and collectible workers’ compensation, employer’s
liability insurance and other liability insurance required to obtained and
carried by Tenant pursuant to this Article, including any deductibles or
self-insurance maintained thereunder. Tenant agrees to endorse the required
workers’ compensation, employer’s liability and other liability insurance
policies to permit waivers of subrogation as required hereunder and hold
harmless and indemnify the Landlord Parties for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers. Such
waivers shall continue so long as Tenant’s insurers so permit. Any termination
of such a waiver shall be by written notice to Landlord, containing a
description of the circumstances hereinafter set forth in this Section. Tenant,
upon obtaining the policies of workers’ compensation, employer’s liability and
other liability insurance required or permitted under this Lease, shall give
notice to its insurance carriers that the foregoing waiver of subrogation is
contained in this Lease. If such policies shall not be obtainable with such
waiver or shall be so obtainable only at a premium over that chargeable without
such waiver, then Tenant shall notify Landlord of such conditions. In addition,
each of Landlord and Tenant, on behalf of itself and its insurers, hereby waives
all rights of subrogation against the other party or such other party’s insurers
with respect to any Claims covered by any other insurance policies required to
be obtained and maintained by the non-waiving party pursuant to this Lease, or
that would have been covered had the non-waiving party obtained and maintained
such policies, except to the extent of the non-waiving party’s willful
misconduct.

 

- 39 -



--------------------------------------------------------------------------------

23.8 Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.9 Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.10 The provisions of this Article 23 shall survive the expiration or earlier
termination of this Lease.

24. Damage or Destruction.

24.1 In the event of a partial destruction of (a) the Premises or (b) the Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(w) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of twelve (12 months from the date of
the happening of such casualty, (x) Landlord shall receive insurance proceeds
from its insurer or Lender sufficient to cover the cost of such repairs,
reconstruction and restoration (except for any deductible amount provided by
Landlord’s policy, which deductible amount, if paid by Landlord, shall
constitute an Operating Expense), (y) the repair, reconstruction or restoration
of the Affected Areas is permitted by all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, and
(z) such casualty was not intentionally caused by a Tenant Party, then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration of the Affected Areas (including all Tenant Improvements) and
this Lease shall continue in full force and effect.

24.2 In the event of any damage to or destruction of the Building or the Project
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
eighteen (18) months after the date of the Damage Repair Estimate, or (c) the
damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.6)
expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and

 

- 40 -



--------------------------------------------------------------------------------

restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.

24.3 As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.

24.4 Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5 In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the amount of Rent that is received
by Tenant as part of the business interruption or loss of rental income with
respect to the Premises from the proceeds of business interruption or loss of
rental income insurance.

24.6 Notwithstanding anything to the contrary contained in this Article,
(a) Landlord shall not be required to repair, reconstruct or restore any damage
or destruction to the extent that Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent, and (b) should Landlord be delayed or prevented from
completing the repair, reconstruction or restoration of the damage or
destruction to the Premises after the occurrence of such damage or destruction
by Force Majeure or delays caused by a Lender or Tenant Party, then the time for
Landlord to commence or complete repairs, reconstruction and restoration shall
be extended on a day-for-day basis; provided, however, that, at Landlord’s
election, Landlord shall be relieved of its obligation to make such repairs,
reconstruction and restoration.

24.7 If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from

 

- 41 -



--------------------------------------------------------------------------------

Landlord’s building standards (the “Building Standard”), Landlord shall, upon
the need for replacement due to an insured loss, provide only the Building
Standard, unless Tenant again elects to upgrade such improvements and pay any
incremental costs related thereto, except to the extent that excess insurance
proceeds, if received, are adequate to provide such upgrades, in addition to
providing for basic repairs, reconstruction and restoration of the Premises, the
Building and the Project.

24.8 Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs (a) during the thirteenth (13th) through the twenty-fourth
(24th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than six (6) months will be required for such repair,
reconstruction or restoration, (b) during the seventh (7th) through twelfth
(12th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than thirty (30) days will be required for such repair,
reconstruction or restoration, (c) during the last six (6) months of the Term or
(d) to the extent that insurance proceeds are not available therefor.

24.9 Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas, and shall be
conditioned upon Landlord receiving any permits or authorizations required by
Applicable Laws. Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction. If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided that Landlord shall not be required to do so while Tenant is in default
under this Lease, and subject to the requirements of any Lender of Landlord.

24.10 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

25. Eminent Domain.

25.1 In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2 In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the

 

- 42 -



--------------------------------------------------------------------------------

Premises occupied by Tenant was so taken, Landlord may elect to terminate this
Lease (except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

25.3 To the extent permitted under all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, Tenant
shall be entitled to any award that is specifically awarded as compensation for
(a) the taking of Tenant’s personal property that was installed at Tenant’s
expense and (b) the costs of Tenant moving to a new location. Except as set
forth in the previous sentence, any award for such taking shall be the property
of Landlord.

25.4 If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not be required to restore the Affected Areas to the extent that
Landlord is prohibited from doing so by any applicable Loan Document or any
Lender whose consent is required thereunder withholds its consent.

25.5 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

26. Surrender.

26.1 At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and
(c) conduct a site inspection with Landlord. In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Exit Survey and comply
with any recommendations set forth in the Exit Survey. Tenant’s obligations
under this Section shall survive the expiration or earlier termination of the
Lease.

 

- 43 -



--------------------------------------------------------------------------------

26.2 No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

26.3 The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4 The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1 If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

27.2 Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) if such holdover persists for
more than thirty (30) days after the earlier of (i) the expiration or earlier
termination of the Term and (ii) the date Landlord notifies Tenant that Landlord
has procured a tenant that is ready, willing and able to sign a lease for the
Premises (or a portion thereof), Tenant shall be liable to Landlord for any and
all damages suffered by Landlord as a result of such holdover, including any
lost rent or consequential, special and indirect damages (in each case,
regardless of whether such damages are foreseeable).

27.3 Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4 The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

 

- 44 -



--------------------------------------------------------------------------------

28. Indemnification and Exculpation.

28.1 Tenant agrees to Indemnify the Landlord Indemnitees from and against any
and all Claims of any kind or nature, real or alleged, arising from (a) injury
to or death of any person or damage to any property occurring within or about
the Premises, the Building, the Property or the Project, arising directly or
indirectly out of (i) the presence at or use or occupancy of the Premises or
Project by a Tenant Party, (ii) an act or omission on the part of any Tenant
Party, (b) a breach or default by Tenant in the performance of any of its
obligations hereunder (including any Claim asserted by any Lender against any
Landlord Indemnitees under any Loan Document as a direct result of such breach
or default by Tenant) or (c) injury to or death of persons or damage to or loss
of any property, real or alleged, arising from the serving of alcoholic
beverages at the Premises or Project, including liability under any dram shop
law, host liquor law or similar Applicable Law, except to the extent directly
caused by Landlord’s negligence or willful misconduct. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation. Tenant’s obligations under this Section
shall survive the expiration or earlier termination of this Lease. Subject to
Sections 23.6, 28.2 and 31.12 and any subrogation provisions contained in the
Work Letter, Landlord agrees to Indemnify the Tenant Parties from and against
any and all Claims arising from injury to or death of any person or damage to or
loss of any physical property occurring within or about the Premises, the
Building, the Property or the Project to the extent directly arising out of
Landlord’s gross negligence or willful misconduct.

28.2 Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
arising from fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease, including lost profits (provided that this Subsection
28.2(z) shall not limit Tenant’s liability for Base Rent or Additional Rent
pursuant to this Lease).

28.3 Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Building or the Project, or of any other
third party.

28.4 Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses arising from
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage. Tenant’s
security programs and equipment for the Premises shall be coordinated with
Landlord and subject to Landlord’s reasonable approval.

 

- 45 -



--------------------------------------------------------------------------------

28.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting.

29.1 Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed: (a) Tenant
selling, hypothecating, assigning, pledging, encumbering or otherwise
transferring this Lease or subletting the Premises or (b) a controlling interest
in Tenant being sold, assigned or otherwise transferred (other than as a result
of shares in Tenant being sold on a public stock exchange). For purposes of the
preceding sentence, “control” means (a) owning (directly or indirectly) more
than fifty percent (50%) of the stock or other equity interests of another
person or (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person. Tenant shall have
the right to Transfer, without Landlord’s prior written consent, Tenant’s
interest in this Lease or the Premises or any part thereof to (i) any person
that as of the date of determination and at all times thereafter directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Tenant (“Tenant’s Affiliate”) or (ii) any person or
any entity with which Tenant is merged or consolidated, or to which all or
substantially all of Tenant’s assets or all or substantially all of the
ownership interests in Tenant are sold, or which results from a direct spin-off
from Generation Bio Co.; provided that (in each instance under the foregoing
clauses (i) and (ii)) Tenant shall notify Landlord in writing at least thirty
(30) days prior to the effectiveness of such Transfer (an “Exempt Transfer”) and
otherwise comply with the requirements of this Lease regarding such Transfer;
and provided, further, that the person that will be the tenant under this Lease
after the Exempt Transfer has a net worth (as of both the day immediately prior
to and the day immediately after the Exempt Transfer) that is equal to or
greater than the net worth (as of both the Execution Date and the date of the
Exempt Transfer) of the transferring Tenant. For purposes of the immediately
preceding sentence, “control” requires both (a) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person and (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person. In no event shall
Tenant perform a Transfer (other than an Exempt Transfer (a) to or with an
entity that is a tenant at the Project, unless, upon Tenant’s written request,
Landlord confirms in writing to Tenant that Landlord does not have available
space at the Project or (b) if the proposed transferee is then in active
discussions or negotiations with Landlord or an affiliate of Landlord to lease
premises at the Project or a property owned by Landlord or an affiliate of
Landlord in Cambridge, Massachusetts.

29.2 In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of

 

- 46 -



--------------------------------------------------------------------------------

Section 40.2 (“Required Financials”); any ownership or commercial relationship
between Tenant and the proposed transferee, assignee or sublessee; copies of
Hazardous Materials Documents for the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.
Without limiting any other factors that Landlord may consider in determining
whether to withhold, condition or delay its consent to any Transfer in
accordance with Section 29.1 of this Lease, Tenant hereby acknowledges and
agrees that (a) if Tenant does not deliver to Landlord the most recent
consolidated financial statements of Tenant (or if Tenant is not the ultimate
parent company, the unconsolidated financial statements of Tenant) and the most
recent unconsolidated financial statements of such proposed transferee, then it
shall be reasonable for Landlord to withhold its consent to any Transfer to such
proposed transferee, (b) if Landlord reasonably determines that the proposed
Transfer will diminish the value of Landlord’s interest under this Lease, it
shall be reasonable for Landlord to withhold its consent to any such Transfer
and (c) if Landlord reasonably determines that such proposed Transferee’s
financial condition is not satisfactory, it shall be reasonable for Landlord to
condition its consent to any such Transfer upon the proposed transferee’s
ultimate parent company providing a guaranty to Landlord of such transferee’s
obligations under this Lease, in a form acceptable to Landlord, which guaranty
shall be executed and delivered to Landlord by the applicable guarantor prior to
the Transfer Date, or upon Tenant or the proposed transferee providing other
credit enhancements acceptable to Landlord (including without limitation an
increased Security Deposit). For purposes of the immediately foregoing clause
(c), such transferee’s financial condition will be deemed not satisfactory if
Landlord determines that such transferee is not capable of satisfying all of the
obligations of the Tenant under this Lease.

29.3 Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer if any applicable Loan Document prohibits such assignment or any Lender
whose consent is required thereunder withholds its consent, or if the Transfer
is to a transferee, assignee or sublessee of poor reputation, lacking financial
qualifications or seeking a change in the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”). Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to

 

- 47 -



--------------------------------------------------------------------------------

use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code. Notwithstanding anything in this Lease to the contrary, if (a) any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, Lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee is
subject to a material enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).

29.4 The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease. Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;

(b) [Intentionally omitted];

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;

(f) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for all costs associated with the subject transfer, including any reasonable
marketing expenses, tenant improvement funds expended by Tenant, alterations,
cash concessions, brokerage commissions, attorneys’ fees and free rent actually
paid by Tenant. If such consideration consists of cash paid to Tenant, payment
to Landlord shall be made upon receipt by Tenant of such cash payment;

 

- 48 -



--------------------------------------------------------------------------------

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms, which shall be commercially reasonable;

(i) Tenant shall not then be in default of any monetary obligation or any
material non-monetary obligation hereunder in any respect;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5 Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6 Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

 

- 49 -



--------------------------------------------------------------------------------

29.7 If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer all or substantially all of the Premises and/or for all or
substantially all of the remainder of the Term to a proposed transferee,
assignee or sublessee other than pursuant to an Exempt Transfer, then Landlord
shall have the option, exercisable by giving notice to Tenant at any time within
fifteen (15) business days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease as of the date specified in the Transfer Notice as the
Transfer Date, except for those provisions that, by their express terms, survive
the expiration or earlier termination hereof. If Landlord exercises such option,
then Tenant shall have the right to withdraw such Transfer Notice by delivering
to Landlord written notice of such election within five (5) business days after
Landlord’s delivery of notice electing to exercise Landlord’s option to
terminate this Lease. In the event Tenant withdraws the Transfer Notice as
provided in this Section, this Lease shall continue in full force and effect. No
failure of Landlord to exercise its option to terminate this Lease shall be
deemed to be Landlord’s consent to a proposed Transfer.

29.8 If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

29.9 In the event that Tenant enters into a sublease for the entire Premises in
accordance with this Article that expires within two (2) days of the Term
Expiration Date, the term expiration date of such sublease shall,
notwithstanding anything in this Lease, the sublease or any consent to the
sublease to the contrary, be deemed to be the date that is two (2) days prior to
the Term Expiration Date.

30. Subordination and Attornment.

30.1 This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

30.2 Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
such further instrument or instruments evidencing such subordination of this
Lease to the lien of any such mortgage or mortgages or deeds of trust or lease
in which Landlord is tenant as may be required by Landlord. If any Lender so
elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request. If Tenant fails to execute any document required from Tenant under this
Section within ten (10) business days after written request therefor, it shall
be a default hereunder, subject to applicable notice and cure periods. For the
avoidance of doubt, “Lenders” shall also include historic tax credit investors
and new market tax credit investors.

 

- 50 -



--------------------------------------------------------------------------------

30.3 Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease or increasing Tenant’s monetary obligations or materially
increasing Tenant’s other material nonmonetary obligations hereunder, if
required by a Lender incident to the financing of the real property of which the
Premises constitute a part.

30.4 In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

30.5 Landlord agrees to use commercially reasonable efforts to request from its
current Lender of the Property that such Lender enter into its standard
subordination, non-disturbance and attornment agreement (the “SNDA”) with
Tenant. If Lender so agrees to enter into the SNDA, Tenant shall pay the
reasonable charges or fees which may be required by such Lender in order to
obtain such agreement.

31. Defaults and Remedies.

31.1 Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of the
overdue Rent as a late charge plus (b) interest at an annual rate (the “Default
Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws. The parties agree that this late charge represents
a fair and reasonable estimate of the costs that Landlord shall incur by reason
of late payment by Tenant and shall be payable as Additional Rent to Landlord
due with the next installment of Rent or within five (5) business days after
Landlord’s demand, whichever is earlier. Landlord’s acceptance of any Additional
Rent (including a late charge or any other amount hereunder) shall not be deemed
an extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2 No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

 

- 51 -



--------------------------------------------------------------------------------

31.3 If Tenant fails to pay any sum of money required to be paid by it hereunder
or perform any other act on its part to be performed hereunder, in each case
within the applicable cure period (if any) described in Section 31.4, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

31.4 The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) If Tenant (i) abandons the Premises; or (ii)(A) Landlord receives notice of
Tenant’s vacation of or Tenant’s intention to vacate the Premises prior to the
scheduled expiration or earlier termination of this Lease, other than in
accordance with a right expressly granted to Tenant under this Lease, and such
vacation (or intention to vacate) is related to financial hardship or Tenant’s
inability to pay its debts as they become due, a dissolution of Tenant, or the
liquidation or winding up of Tenant’s business operations; or (B) Tenant vacates
the Premises prior to the scheduled expiration or earlier termination of this
Lease, other than in accordance with a right expressly granted to Tenant under
this Lease, within the one hundred twenty (120) day period following the filing
of any involuntary petition against Tenant or the attachment of Tenant’s
interest in this Lease (notwithstanding anything to the contrary in Sections
31.4(g) and 31.4(i));

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) business days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than thirty (30) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such thirty (30) day period and thereafter diligently prosecutes the
same to completion; and provided, further, that such cure is completed no later
than ninety (90) days after Tenant’s receipt of written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

 

- 52 -



--------------------------------------------------------------------------------

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20;

or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5 In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements or Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including the sum of:

(i) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(ii) The costs of restoring the Premises to the condition required under the
terms of this Lease; plus

 

- 53 -



--------------------------------------------------------------------------------

(iii) An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between
(1) the then-present value of the total Rent and other benefits that would have
accrued to Landlord under this Lease for the remainder of the Term if Tenant had
fully complied with the Lease minus (2) the then-present cash rental value of
the Premises as determined by Landlord for what would be the then-unexpired Term
if the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election. Landlord and Tenant agree that the Election
Amount represents a reasonable forecast of the minimum damages expected to occur
in the event of a breach, taking into account the uncertainty, time and cost of
determining elements relevant to actual damages, such as fair market rent, time
and costs that may be required to re-lease the Premises, and other factors; and
that the Election Amount is not a penalty.

As used in Section 31.5(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.

31.6 In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default or abandonment and recover Rent as it becomes due. In addition, Landlord
shall not be liable in any way whatsoever for its failure or refusal to relet
the Premises. For purposes of this Section, the following acts by Landlord will
not constitute the termination of Tenant’s right to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7 If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

31.8 In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

 

- 54 -



--------------------------------------------------------------------------------

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.9 All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative. Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease. No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
such waiver. Notwithstanding any provision of this Lease to the contrary, in no
event shall Landlord be required to mitigate its damages with respect to any
default by Tenant, except as required by Applicable Laws. Any such obligation
imposed by Applicable Laws upon Landlord to relet the Premises after any
termination of this Lease shall be subject to the reasonable requirements of
Landlord to (a) lease to high quality tenants on such terms as Landlord may from
time to time deem appropriate in its discretion and (b) develop the Project in a
harmonious manner with a mix of uses, tenants, floor areas, terms of tenancies,
etc., as determined by Landlord. Landlord shall not be obligated to relet the
Premises to (y) any Tenant’s Affiliate or (z) any party (i) unacceptable to a
Lender, (ii) that requires Landlord to make improvements to or re-demise the
Premises, (iii) that desires to change the Permitted Use, (iv) that desires to
lease the Premises for more or less than the remaining Term or (v) to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Project or at another property owned by Landlord or an affiliate of
Landlord.

31.10 Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11 To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12 Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and

 

- 55 -



--------------------------------------------------------------------------------

thereafter diligently prosecutes the same to completion. If Landlord fails to
commence to cure any default by Landlord within the period provided above in
this paragraph and if, as a result the default, Tenant is incapable despite
commercially reasonable efforts to continue operations within the Premises,
Tenant may give Landlord an additional written notice confirming that the
default has not been cured and that Tenant intends to cure such default, and, if
Landlord fails to cure such default within thirty (30) days after such notice,
Tenant may take such steps within the confines of its Premises as are reasonably
appropriate to cure the default and seek to recover from Landlord the reasonable
cost of such cure. Tenant shall have no right to perform any obligation of
Landlord in lieu of Landlord to the extent the same involves or may impact any
base building system, any structural element of the Building, or any area of the
Building outside of the Premises, including, without limitation, the Common Area
or the premises of any other tenant or occupant of the Building (collectively,
the “Excluded Systems/Areas”). Landlord’s liability to keep, maintain, and
repair shall always be limited to the cost of making such repair or
accomplishing such maintenance or repair and Landlord shall not be liable for
any consequential or any indirect damages. In no event shall Tenant have the
right to terminate or cancel this Lease or offset from Rent as a result of
Landlord’s default. Notwithstanding the above provisions of this Section 31.12
to the contrary, in emergency situations such that the prior written notice to
Landlord provided for above is not practical, Tenant may, upon such shorter
period of written notice or contemporaneous written and oral notice as is
appropriate under the circumstances, and excluding in all instances any work or
access to Excluded Systems/Areas, take such steps as are reasonably appropriate
to cure the default, in which event Tenant’s rights with respect to recovering
the cost of such cure shall be as provided above.

31.13 In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1 Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2 A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

 

- 56 -



--------------------------------------------------------------------------------

32.3 A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.

33.1 Landlord and Tenant each represents and warrants to the other that it has
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than CBRE | New England (“Broker”), and that it
knows of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease. Landlord shall compensate Broker in
relation to this Lease pursuant to a separate agreement between Landlord and
Broker.

33.2 Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4 Landlord and Tenant each agree to Indemnify, respectively, the Tenant
Indemnitees and the Landlord Indemnitees harmless from any and all cost or
liability for compensation claimed by any broker or agent, other than Broker,
employed or engaged by Landlord and Tenant or claiming to have been employed or
engaged by Landlord or Tenant.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

 

- 57 -



--------------------------------------------------------------------------------

35. Limitation of Landlord’s Liability.

35.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2 Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

35.3 Tenant’s directors, officers or employees shall not be personally liable
for Tenant’s obligations or any deficiency under this Lease. No director,
officer or employee of Tenant shall be sued or named as a party in any suit or
action, and service of process shall not be made against any director, officer
or employee. No director, officer or employee of Tenant shall be required to
answer or otherwise plead to any service of process, and no judgment shall be
taken or writ of execution levied against any director, officer or employee.

35.4 Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1 Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant, and such terms,
covenants, conditions, provisions and agreements shall be binding with the same
force and effect upon each and all of the persons executing this Agreement as
Tenant; and

36.2 The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

 

- 58 -



--------------------------------------------------------------------------------

37. Representations. Tenant warrants and represents that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, (d) each person (and all of the persons if more
than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so and (e) neither (i) the execution, delivery or performance
of this Lease nor (ii) the consummation of the transactions contemplated hereby
will violate or conflict with any provision of documents or instruments under
which Tenant is constituted or to which Tenant is a party. In addition, Tenant
represents that Tenant, and to Tenant’s current, actual knowledge, its members,
shareholders or other equity owners (without duty of inquiry) is not an entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action. Landlord represents that, to its current, actual knowledge
(without duty of inquiry), it is not an entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

38. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or the contents of any documents, reports, surveys or
evaluations related to the Project or any portion thereof or (b) provide to any
third party an original or copy of this Lease (or any Lease-related document) or
another document referenced in Subsection 38(a). Landlord shall not release to
any third party any non-public financial information or non-public information
about Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding
the foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers, lenders, potential lenders,
investors, potential investors and other bona fide consultants or advisers (with
respect to this Lease only); provided such third parties agree to be bound by
this Section or (z) to bona fide prospective assignees or subtenants of this
Lease; provided they agree in writing to be bound by this Section.

39. Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery
or (b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) email transmission, so long as such transmission
is followed within one (1) business day by delivery utilizing one of the methods
described in

 

- 59 -



--------------------------------------------------------------------------------

Subsection 39(a) or (b). Any such notice, consent, demand, invoice, statement or
other communication shall be deemed delivered (x) upon receipt, if given in
accordance with Subsection 39(a); (y) one (1) business day after deposit with a
reputable international overnight delivery service, if given in accordance with
Subsection 39(b); or (z) upon transmission, if given in accordance with
Subsection 39(c). Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

40. Miscellaneous.

40.1 Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2 To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent year-end unconsolidated financial statements reflecting
Tenant’s current financial condition audited by a nationally recognized
accounting firm. In addition, upon Landlord’s written request, Tenant shall
provide copies of its latest quarterly financial reports. Additionally, Tenant
shall, within one hundred twenty (120) days after the end of Tenant’s financial
year, furnish Landlord with Tenant’s year-end unconsolidated financial
statements for the previous year audited by a nationally recognized accounting
firm. Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects. If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section. The provisions of this Section shall not apply at any time while Tenant
is a corporation whose shares are traded on any nationally recognized stock
exchange. If Tenant fails to deliver to Landlord any financial statement within
the time period required under this Section, then Tenant shall be required to
pay to Landlord an administrative fee equal to Five Hundred Dollars ($500)
within ten (10) business days after receiving written notice from Landlord
advising Tenant of such failure (provided, however, that Landlord’s acceptance
of such fee shall not prevent Landlord from pursuing any other rights or
remedies under this Lease, at law or in equity).

40.3 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4 The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5 Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law. All costs of preparing and
recording such notice shall be borne by the requesting party. Within ten
(10) days after receipt of written request from Landlord after the expiration or
earlier termination of this Lease, Tenant shall execute a termination of any
Notice of Lease recorded with respect hereto. Neither party shall record this
Lease.

 

- 60 -



--------------------------------------------------------------------------------

40.6 Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant have each participated in the drafting and negotiation of
this Lease, and the language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

40.7 Except as otherwise expressly set forth in this Lease, each party shall pay
its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

40.8 Time is of the essence with respect to the performance of every provision
of this Lease.

40.9 Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

40.10 Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

40.11 Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

40.12 Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13 Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

 

- 61 -



--------------------------------------------------------------------------------

40.14 This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.

40.15 Each party hereto guarantees, warrants and represents that the individual
or individuals signing this Lease have the power, authority and legal capacity
to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

40.16 This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document. The parties
acknowledge and agree that this Lease may be executed via .pdf format (including
computer-scanned or other electronic reproduction of the actual signatures) and
that delivery of a signature by electronic or physical means shall be effective
to the same extent as delivery of an original signature. Notwithstanding the
foregoing, originally signed documents shall be provided upon either party’s
request.

40.17 No provision of this Lease may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant.

40.18 No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19 To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41. Rooftop Installation Area.

41.1 Tenant may use a portion of the Building allocated by Landlord and depicted
on Exhibit A (the “Rooftop Installation Area”) solely to operate, maintain,
repair and replace rooftop antennae, mechanical equipment, communications
antennas, a generator, and other equipment installed by Tenant in the Rooftop
Installation Area in accordance with this Article (“Tenant’s Rooftop
Equipment”). Tenant’s Rooftop Equipment shall be only for Tenant’s use of the
Premises for the Permitted Use.

41.2 Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld, delayed or conditioned. Among other reasons, Landlord
may withhold approval if the installation or operation of Tenant’s Rooftop
Equipment could reasonably be expected to damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.

 

- 62 -



--------------------------------------------------------------------------------

41.3 Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof arising from
the installation or operation of Tenant’s Rooftop Equipment. Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance. Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant’s use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment. Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment arising from any
such tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

41.4 If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or
(d) interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) business days after
receipt of notice of such damage or interference (which notice may be oral;
provided that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

41.5 Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof. Landlord agrees to pay
the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

 

- 63 -



--------------------------------------------------------------------------------

42. Option to Extend Term. Tenant shall have one (1) option (the “Option”) to
extend the Term by five (5) years with respect to either the entire Fourth Floor
Premises or the entire Premises upon the following terms and conditions. Any
extension of the Term pursuant to the Option shall be on all the same terms and
conditions as this Lease, except as follows:

42.1 Base Rent at the commencement of the Option term shall equal the greater of
the then-current Base Rent, or (b) the then-current fair market value for
comparable office and laboratory space in the East Cambridge submarket of
comparable age, quality, level of finish and proximity to amenities and public
transit, and containing the systems and improvements present in the Premises as
of the date that Tenant gives Landlord written notice of Tenant’s election to
exercise the Option. Such fair market value shall be determined for such initial
year of the Option term assuming the initial Base Rent shall be subject to 3%
annual increases as provided in Section 8 of this Lease (and for the avoidance
of doubt, such annual increase is not intended to double count, or to have the
Base Rent during the Option term multiplied by an additional 3% in excess of
market). Tenant may, no more than eighteen (18) months prior to the date the
Term is then scheduled to expire, request Landlord’s estimate of the FMV for the
Option term. Landlord shall, within fifteen (15) days after receipt of such
request, give Tenant a written proposal of such FMV. If Tenant gives written
notice to exercise the Option, such notice shall specify whether Tenant accepts
Landlord’s proposed estimate of FMV. If Tenant does not accept the FMV, then the
parties shall endeavor to agree upon the FMV, taking into account all relevant
factors, including (v) the size of the Premises, (w) the length of the Option
term, (x) rent in comparable buildings in the relevant submarket, including
concessions offered to new tenants, such as free rent, tenant improvement
allowances and moving allowances, (y) Tenant’s creditworthiness and (z) the
quality and location of the Building and the Project. In the event that the
parties are unable to agree upon the FMV within thirty (30) days after Tenant
notifies Landlord that Tenant is exercising the Option, then either party may
request that the same be determined as follows: a senior officer of a nationally
recognized leasing brokerage firm with local knowledge of the East Cambridge
laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the East Cambridge submarket and (z) not have been employed
or retained by either Landlord or Tenant or any affiliate of either for a period
of at least ten (10) years prior to appointment pursuant hereto. Each of
Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV. The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence. The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV. The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant. The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the Option term. If, as of
the commencement date of the Option term, the amount of Base Rent payable during
the Option term shall not have been determined, then, pending such
determination, Tenant shall pay Base Rent equal to the Base Rent payable with
respect to the last year of the then-current Term. After the final determination
of Base Rent payable for the Option term, the parties shall promptly execute a
written amendment to this Lease specifying the amount of Base Rent to be paid
during the Option term. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.

 

- 64 -



--------------------------------------------------------------------------------

42.2 The Option is not assignable separate and apart from this Lease.

42.3 The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least fifteen (15) months prior to the end of
the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

42.4 Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default;

(b) At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default other than any
notice from Landlord that may be required under Article 31 of this Lease) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured;

(c) In the event that Tenant has defaulted in the performance of its obligation
to pay Base Rent, Operating Expenses or the Property Management Fee two (2) or
more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults;

(d) In the event that Tenant has been in Default of any material nonmonetary
obligations under this Lease or its obligations to pay Additional Rent
(excluding Operating Expenses and the Property Management Fee) two (2) or more
times during the twelve (12) month period immediately prior to the date that
Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults; and

(e) At the time Tenant exercises its Option and as of the last day of the
initial Term, Tenant has not (i) subleased more than 50% of the Rentable Area of
the Premises, and (ii) assigned this Lease, except in connection with an Exempt
Transfer.

42.5 The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6 All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has been in Default under this Lease two (2) or more times
and a service or late charge under Section 31.1 has become payable for any such
Default, whether or not Tenant has cured such Defaults.

 

- 65 -



--------------------------------------------------------------------------------

43. Right of First Offer. Subject to any other parties’ pre-existing rights with
respect to Available ROFO Premises (as defined below), Tenant shall have a
one-time right of first offer (“ROFO”) as to any rentable premises on the fourth
(4th) floor in the Building for which Landlord is seeking a Tenant (“Available
ROFO Premises”); provided, however, that in no event shall Landlord be required
to lease any Available ROFO Premises to Tenant for any period past the date on
which this Lease expires or is terminated pursuant to its terms. To the extent
that Landlord renews or extends a then-existing lease with any then-existing
tenant or subtenant of any space, or enters into a new lease with such
then-existing tenant or subtenant, the affected space shall not be deemed to be
Available ROFO Premises. In the event Landlord intends to market and lease
Available ROFO Premises (and in any event prior to Landlord’s marketing
thereof), Landlord shall provide written notice thereof to Tenant (the “Notice
of Availability”). The Notice of Availability shall include as Base Rent for the
Available ROFO Premises, the then-current fair market value for comparable
office and laboratory space in the East Cambridge submarket of comparable age,
quality, level of finish and proximity to amenities and public transit, and
containing the systems and improvements present in the Premises.

43.1 Within ten (10) business days following its receipt of a Notice of
Availability, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises upon the terms and
conditions set forth therein. If Tenant fails to notify Landlord of Tenant’s
election within such ten (10) business day period, then Tenant shall be deemed
to have elected not to lease the Available ROFO Premises.

43.2 If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises upon the terms and conditions set forth in the Notice of
Availability (“Tenant’s Notice”) (provided that Tenant shall be required to
lease the Available ROFO Premises for at least the remainder of the then-current
Term), then Landlord shall lease the Available ROFO Premises to Tenant upon the
terms and conditions set forth in the Notice of Availability, and Tenant’s ROFO
under this Lease shall expire.

43.3 If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises, or (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10) business day period described above, then Landlord
shall have the right to consummate a lease of the Available ROFO Premises at
base rent not less than ninety-five percent (95%) of that stated in Tenant’s
Offer, if applicable, and Tenant’s ROFO under this Lease shall expire.

43.4 Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFO during such period of time that Tenant is in Default under any
provision of this Lease. Any attempted exercise of the ROFO during a period of
time in which Tenant is so in Default shall be void and of no effect.

43.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent (except in connection with an Exempt Transfer), which
consent Landlord shall not unreasonably withhold, condition, or delay if such
consent is requested in connection with a proposed assignment to an assignee
that has the financial capacity and wherewithal to perform the remaining
obligations of Tenant under this Lease.

 

- 66 -



--------------------------------------------------------------------------------

43.6 If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

43.7 At the time Tenant exercises the ROFO, Tenant shall not have subleased more
than thirty percent (30%) of the Premises or assigned this Lease, except in
connection with an Exempt Transfer.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 67 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

 

LANDLORD:

BMR-ROGERS STREET LLC,

a Delaware limited liability company

By:   /s/ William Kane Name: William Kane Title: Senior Vice President, East
Coast Leasing

 

TENANT:

GENERATION BIO CO.,

a Delaware corporation

By:   /s/ Geoffrey McDonough Name: Geoffrey McDonough Title: Chief Executive
Officer



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 12th
day of July, 2019 (the “Effective Date”), by and between BMR-ROGERS STREET LLC,
a Delaware limited liability company (“Landlord”), and GENERATION BIO CO., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
August 2, 2018 (as the same may have been amended, supplemented or modified from
time to time, the “Existing Lease”), whereby Tenant leases certain Premises from
Landlord located at 301 Binney Street, Cambridge, Massachusetts;

B. WHEREAS, Landlord and Tenant desire to increase the tenant improvement
allowance and Base Rent, and substitute the Premises plans attached to the
Existing Lease; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

44. Definitions. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the Effective Date, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

45. Base Rent for First Floor Premises. Notwithstanding anything to the contrary
set forth in the Existing Lease, from and after the Effective Date, monthly and
annual installments of Base Rent for the First Floor Premises as of July 1, 2019
and through the Term of the Lease shall be as set forth in the chart below,
which chart shall replace in its entirety the chart set forth in Section 2.4 of
the Existing Lease. Furthermore, the provisions of Article 8 of the Existing
Lease shall not apply to the Base Rent for the First Floor Premises for the
period commencing on July 1, 2019 and ending on April 30, 2029.

 

9



--------------------------------------------------------------------------------

Dates

   Square Feet of
Rentable Area      Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual (or
Annualized)
Base Rent  

7/1/2019-7/17/2019

     19,310      $ 6.18      $ 9,944.65      $ 5,558.11  

7/18/2019-7/17/2020

     19,310      $ 89.18 annually      $ 143,505.48      $ 1,722,065.80  

7/18/2020-7/17/2021

     19,310      $ 91.67 annually      $ 147,512.31      $ 1,770,147.70  

7/18/2021-7/17/2022

     19,310      $ 94.23 annually      $ 151,631.78      $ 1,819,581.30  

7/18/2022-7/17/2023

     19,310      $ 96.88 annually      $ 155,896.07      $ 1,870,752.80  

7/18/2023-7/17/2024

     19,310      $ 99.60 annually      $ 160,273.00      $ 1,923,276.00  

7/18/2024-7/17/2025

     19,310      $ 102.40 annually      $ 164,778.67      $ 1,977,344.00  

7/18/2025-7/17/2026

     19,310      $ 105.28 annually      $ 169,413.07      $ 2,032,956.80  

7/18/2026-7/17/2027

     19,310      $ 108.26 annually      $ 174,208.38      $ 2,090,500.60  

7/18/2027-7/17/2028

     19,310      $ 111.32 annually      $ 179,132.43      $ 2,149,589.20  

7/18/2028-4/30/2029

     19,310      $ 114.48 annually      $ 184,217.40 *     $ 2,210,608.80 * 

 

*

Tenant to pay pro-rated amount for partial month/year

46. Base Rent for Fourth Floor Premises. Notwithstanding anything to the
contrary set forth in the Existing Lease, from and after the Effective Date,
monthly and annual installments of Base Rent for the Fourth Floor Premises as of
July 1, 2019 and through the Term of the Lease shall be as set forth in the
chart below, which chart shall replace in its entirety the chart set forth in
Section 2.3 of the Existing Lease. Furthermore, the provisions of Article 8 of
the Existing Lease shall not apply to the Base Rent for the Fourth Floor
Premises for the period commencing on July 1, 2019 and ending on April 30, 2029.

 

10



--------------------------------------------------------------------------------

Dates

   Square Feet of
Rentable Area      Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual (or
Annualized)
Base Rent  

7/1/2019-4/3/2020

     52,252      $ 92.18 annually      $ 401,382.45      $ 3,639,200.85  

4/4/2020-4/3/2021

     52,252      $ 94.76 annually      $ 412,616.63      $ 4,951,399.52  

4/4/2021-4/3/2022

     52,252      $ 97.42 annually      $ 424,199.15      $ 5,090,389.84  

4/4/2022-4/3/2023

     52,252      $ 100.15 annually      $ 436,086.48      $ 5,233,037.80  

4/4/2023-4/3/2024

     52,252      $ 102.97 annually      $ 448,365.70      $ 5,380,388.44  

4/4/2024-4/3/2025

     52,252      $ 105.88 annually      $ 461,036.81      $ 5,532,441.76  

4/4/2025-4/3/2026

     52,252      $ 108.87 annually      $ 474,056.27      $ 5,688,675.24  

4/4/2026-4/3/2027

     52,252      $ 111.95 annually      $ 487,467.62      $ 5,849,611.40  

4/4/2027-4/3/2028

     52,252      $ 115.12 annually      $ 501,270.85      $ 6,015,250.24  

4/4/2028-4/3/2029

     52,252      $ 118.39 annually      $ 515,509.52      $ 6,181,877.20  

4/4/2029-4/30/2029

     52,252      $ 121.76 annually      $ 530,183.63 *     $ 6,362,203.52 * 

 

*

Tenant to pay pro-rated amount for partial month/year

47. First Floor Additional TI Allowance.

47.1 Notwithstanding the provisions of the Existing Lease, Landlord shall
provide to Tenant an additional tenant improvement allowance for additional work
to be performed to the First Floor Premises in accordance with the plans
attached as Exhibit B to this Amendment (the “Additional First Floor Tenant
Improvements”) in an amount equal to Two Million Eight Hundred Ninety-Six
Thousand Five Hundred and 00/100 Dollars ($2,896,500.00) (based upon One Hundred
Fifty and No/100 Dollars ($150.00) per square foot of Rentable Area of the First
Floor Premises) (the “Additional First Floor TI Allowance”), which funds shall
be available to Tenant upon the Effective Date. Tenant shall, at its sole cost
and expense (but subject to the Additional First Floor TI Allowance) cause the
Additional First Floor Improvements to be constructed in the First Floor
Premises. The Additional First Floor Premises TI Allowance may be applied to the
costs of (a) construction, including demising the Premises and submetering,
(b) actual out-of-pocket costs incurred in connection with project review by
Landlord, (c) commissioning of mechanical, electrical and plumbing systems by a
licensed, qualified commissioning agent hired by Tenant, and review of such
party’s commissioning report by a licensed, qualified

 

11



--------------------------------------------------------------------------------

commissioning agent hired by Landlord, (d) space planning, architect,
engineering and other related professional or consulting services performed by
third parties unaffiliated with, Tenant, (e) building permits and other taxes,
fees, charges and levies by Governmental Authorities for permits, approvals or
for inspections of the Tenant Improvements, and (f) costs and expenses for
labor, material, equipment and fixtures. In no event shall the Additional First
Floor TI Allowance be used for (u) the cost of work that is not authorized by
the Approved Plans for the Additional First Floor Tenant Improvements or the
First Floor Tenant Improvements or otherwise approved in writing by Landlord,
(v) payments to Tenant or any affiliates of Tenant, (w) the purchase of any
furniture, personal property or other non-building system equipment, (x) costs
resulting from any default by Tenant of its obligations under the Lease,
(y) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors), or (z) costs related to the Fourth Floor Tenant
Improvements. In addition, and in addition to the First Floor A/E Allowance
described by Section 4.5 of the Existing Lease, Landlord shall provide an
allowance to Tenant to be used solely for architectural and engineering costs
related to the First Floor Premises in an amount not to exceed Two Thousand
Three Hundred Seventeen and 20/100 Dollars ($2,317.20) (based upon 12/100
Dollars ($0.12) per square foot of Rentable Area for the First Floor Premises)
(the “Additional First Floor A/E Allowance”; together with the Additional First
Floor TI Allowance, the “Additional First Floor Allowance”).

47.2 Tenant shall have until the First Floor TI Deadline to submit Fund Requests
(as defined in the Work Letter) to Landlord for disbursement of the unused
portion of the Additional First Floor Allowance, after which date Landlord’s
obligation to fund any such costs for which Tenant has not submitted a Fund
Request to Landlord shall expire. In no event shall any unused Additional First
Floor Allowance entitle Tenant to a credit against Rent payable under the Lease.

47.3 For the avoidance of doubt, the provisions of the Work Letter shall govern
the Additional First Floor Tenant Improvements and the disbursement of the
Additional First Floor Allowance, except to the extent that such provisions are
directly inconsistent with the provisions of this Amendment. Landlord has
previously approved (x) the construction plans for the First Floor Tenant
Improvements pursuant to that certain letter dated May 22, 2019 (subject to the
conditions set forth therein), and (y) the schedule and budget for the
Additional First Floor Tenant Improvements pursuant to that certain letter dated
May 23, 2019. Tenant shall submit separate Fund Requests for the Additional
First Floor Allowance. As of the Effective Date, the term “Tenant Improvements”
as used in the Existing Lease (including the Work Letter) shall be deemed to
mean collectively, the Fourth Floor Tenant Improvements, the First Floor Tenant
Improvements, and the Additional First Floor Tenant Improvements. The Existing
Lease (including the Work Letter) shall be amended to include: (i) the
Additional First Floor Tenant Improvements in any reference to the First Floor
Tenant Improvements and the Fourth Floor Tenant Improvements, as applicable, and
(ii) the Additional First Floor Allowance in any reference to the First Floor
Allowance and the Fourth Floor Allowance, as applicable. The Additional First
Floor Tenant Improvements shall not constitute a Change to the Tenant
Improvements (as such term is defined in Section 2.3 of the Work Letter).

 

12



--------------------------------------------------------------------------------

48. Premises. The parties acknowledge and agree that the Premises plans attached
to the Existing Lease as Exhibit A are hereby deleted in their entirety and
replaced with the plans attached hereto and incorporated herein as Exhibit A.

49. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Generation Bio Co.

301 Binney Street

Cambridge, Massachusetts 02142

Attn: Chief Financial Officer

50. Broker. Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment other than CBRE, Inc. (the “Broker”) and agrees to reimburse,
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord, at Tenant’s sole cost and expense) and hold harmless the
Landlord Parties for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by Tenant
or claiming to have been employed or engaged by Tenant other than Broker.
Landlord represents and warrants to Tenant that Landlord has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment other
than Broker and agrees to reimburse, indemnify, save, defend (at Tenant’s option
and with counsel reasonably acceptable to Tenant, at Landlord’s sole cost and
expense) and hold harmless the Tenant Parties for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord
other than Broker. The parties acknowledge and agree that no commissions are due
to Broker based on this Amendment.

51. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

52. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

53. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

13



--------------------------------------------------------------------------------

54. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment on Tenant’s behalf have the power, authority
and legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment on Landlord’s behalf have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.

55. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A portable document format (PDF) signature
on this Amendment shall be equivalent to, and have the same force and effect as,
an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Effective Date first above written.

LANDLORD:

BMR-ROGERS STREET LLC,

a Delaware limited liability company

 

By:

 

/s/ Kevin M. Simonsen

Name:   Kevin M. Simonsen

Title:

 

Sr. VP, General Counsel & Secretary

TENANT:

GENERATION BIO CO.,

a Delaware corporation

 

By:

 

/s/ Geoffrey McDonough

Name:   Geoffrey McDonough

Title:

 

Chief Executive Officer



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
17th day of June, 2020 (the “Effective Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord”), and GENERATION BIO CO.,
a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
August 2, 2018, as amended by that certain First Amendment to Lease dated as of
July 12, 2019 (the “ First Amendment”) (as amended, the “Existing Lease”),
whereby Tenant leases certain Premises from Landlord located at 301 Binney
Street, Cambridge, Massachusetts;

B. WHEREAS, Tenant has requested and Landlord has agreed to switch a portion of
shaft space within the Premises in the shaft identified on the Premises plans as
“W25” with another tenant in the Building, and to substitute the Premises plans
attached to the Existing Lease accordingly; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the Effective Date, the term “Lease,” as
used in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.

2. Premises. The parties acknowledge and agree that the Premises plans attached
to the First Amendment as Exhibit A are hereby deleted in their entirety and
replaced with the plans attached hereto and incorporated herein as Exhibit A.

3. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Generation Bio Co.

301 Binney Street

Cambridge, Massachusetts 02142

Attn: Chief Financial Officer



--------------------------------------------------------------------------------

4. Broker. Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment, and agrees to reimburse, indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord, at Tenant’s sole cost
and expense) and hold harmless the Landlord Parties for, from and against any
and all cost or liability for compensation claimed by any such broker or agent
employed or engaged by Tenant or claiming to have been employed or engaged by
Tenant. Landlord represents and warrants to Tenant that Landlord has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment and agrees to reimburse, indemnify, save, defend (at Tenant’s option
and with counsel reasonably acceptable to Tenant, at Landlord’s sole cost and
expense) and hold harmless the Tenant Parties for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord.

5. Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.

6. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

7. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

8. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment on Tenant’s behalf have the power, authority
and legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment on Landlord’s behalf have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.

9. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the

 

2



--------------------------------------------------------------------------------

same document. A portable document format (PDF) signature on this Amendment
shall be equivalent to, and have the same force and effect as, an original
signature.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Effective Date first above written.

 

LANDLORD:

BMR-ROGERS STREET LLC,

a Delaware limited liability company

By:   /s/ Colleen O’Connor Name:   Colleen O’Connor Title:   Vice President,
East Coast and U.K. Markets

 

 

TENANT:

GENERATION BIO CO.,

a Delaware corporation

By:   /s/ Geoff McDonough Name:   Geoff McDonough Title:   Chief Executive
Officer